                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

335-7 LLC, FGP 309 LLC, 226 LLC, 431 HOLDING
LLC, and 699 VENTURE CORP.,                                              No. 1:20-cv-01053
                              Plaintiffs,
       v.                                                                 COMPLAINT

CITY OF NEW YORK, NEW YORK CITY RENT
GUIDELINES BOARD, and RUTHANNE
VISNAUSKAS (in her official capacity as
commissioner of the New York State Division of
Homes and Community Renewal),

                              Defendants.


       Plaintiffs 335-7 LLC, FGP 309 LLC, 431 Holding LLC, 226 LLC, and 699 Venture Corp.,

by their undersigned attorneys, for their Complaint allege as follows:

                                 NATURE OF THE ACTION

       1.      This action challenges the constitutionality of New York State and New York

City’s Rent Stabilization Laws, which apply to nearly one million apartment units in New York

City. These laws, in themselves and as implemented by the New York City Rent Guidelines Board,

violate the prohibition on uncompensated takings in the United States Constitution. Further, the

Rent Stabilization Laws as amended by the 2019 Housing Security and Tenant Protection Act,

Senate Bill 6458 (“Tenant Protection Act” or “2019 amendments”), deprive Plaintiffs of their right

to procedural due process of law in the processing of rent overcharge complaints. The Rent

Stabilization Laws effect both physical takings and regulatory takings of property, and neither

New York State nor New York City have compensated the owners of the property that has been

taken—which violates the Takings Clause of the Constitution. They also engage in confiscatory

takings because they do not allow owners to receive a reasonable rate of return. What is more,

                                                1
these takings are takings that are not for public use. Plaintiffs, landlords whose properties are

subject to New York’s rent stabilization regime, are entitled to damages and declaratory and

injunctive relief to compensate them for these unconstitutional takings and bar such takings going

forward, and to recover their attorney’s fees incurred herein.

       2.      There are various laws that govern rent stabilization in New York City; these laws

are codified in several places, including N.Y. UNCONSOL. LAW TIT. 23 § 8621 (McKinney) and

NEW YORK CITY ADMIN. CODE § 26-501 et seq. And the State of New York has promulgated

regulations that further govern rent stabilization; those regulations are located at N.Y. COMP.

CODES R. & REGS. TIT. 9 § 2520 et seq. These laws and regulations, together with all related laws,

codes, and regulations, and the established and published implementing policies of the Rent

Guidelines Board and the New York State Division of Housing and Community Renewal (the

“Division”) will be referred to as the “Rent Stabilization Laws.”

       3.      New York City initially adopted rent stabilization in 1969 as a supposed temporary

emergency measure to combat a post-World War II housing crisis, and thereafter periodically

extended the law over the ensuing fifty years by further declarations of temporary emergencies. In

2019 the State materially amended the Rent Stabilization Laws to create the most onerous rent

regulatory regime the State has ever seen, while at the same time abandoning the justification of a

supposed “temporary” emergency to enshrine rent stabilization as a permanent fixture of New

York law. Moreover, the Tenant Protection Act, by design, effectively closed off every viable

opportunity for owners of rent-stabilized property to exit the residential rental market; ensured that

rent-stabilized units will not be profitable in the long-run; and instantly reduced the value of rent-

stabilized properties by epic proportions of at least between twenty and forty percent and likely

more. One (though hardly the only) of the causes of the diminution in value of rent-stabilized


                                                  2
buildings—and one of the reasons the diminution is so difficult to quantify—is the manner in

which the 2019 amendments changed the rules governing the litigation of rent overcharge

complaints, which now require owners to justify decades old rent increases with records that both

the New York State Legislature and New York courts assured owners they could safely discard.

Under these new rules, tenants are assured of prevailing even on overcharge complaints that are

factually meritless merely because owners lack ancient documentation, visiting not only

potentially massive monetary liability, but also major permanent rent reductions on innocent

owners.

        4.     This action challenges the Rent Stabilization Laws as a whole, with a particular

focus on the egregious, draconian 2019 amendments that are now included in those Laws. Even if

the rent stabilization regime that predated those amendments were consistent with the requirements

of the Fifth Amendment (a point Plaintiffs do not concede), the 2019 amendments are

unconstitutional, and render the entire regulatory scheme in its current form unconstitutional as

well.

        5.     Defendants, by adopting and implementing the Rent Stabilization Laws, have

engaged in a physical taking in violation of the Fifth and Fourteenth Amendments. Through the

Rent Stabilization Laws—particularly the 2019 amendments—Defendants have effectively

compelled owners of rent-stabilized units to continue to rent out their property at a below-market

rate in perpetuity, and effectively required owners to continue to renew tenancies regardless of

whether they wish to do so. The laws have similarly destroyed Plaintiffs’ rights to possess (and

exclude), use, and dispose of their property. And the Laws have deprived owners of their

reversionary right to possess and use their property after the terms of rental leases expire—which

also is a physical taking.


                                                3
       6.      Defendants, by adopting and implementing the Rent Stabilization Laws, have also

engaged in a regulatory taking in violation of the Fifth and Fourteenth Amendments. The 2019

amendments had an enormous negative economic impact on Plaintiffs, whose buildings containing

rent-stabilized units have instantly suffered a permanent evaporation of their current asset value

and an elimination of their capacity for asset value appreciation. The evaporation of current value

and elimination of potential for appreciation arise directly from the fact that the Rent Stabilization

Laws as currently existing and implemented guarantee, in the wake of the Tenant Protection Act,

that at least some owners’ net operating income will be eliminated over time, and that the net

operating income of all rent-stabilized apartments will decrease over time. This is wholly

inconsistent with Plaintiffs’ reasonable investment-backed expectations, and the entire rent

stabilization regime—which is tailored to benefit a subset of tenants while injuring a subset of

landlords—is confiscatory in nature. Moreover, the dire exactions that the Tenant Protection Act

imposes on owners have no nexus with the stated goals of the Rent Stabilization Laws. All this

amounts to a regulatory taking.

       7.      The Fifth Amendment only permits the government to take property “for public

use.” Defendants, by adopting and implementing the Rent Stabilization Laws, have taken

Plaintiffs’ property for impermissible non-public uses. This is so for three independent reasons:

(1) because the amended Rent Stabilization Laws benefit a particular arbitrary class of individuals

without regard to need—tenants of rent-stabilized apartments—which means that they do not

engage in a taking for a public use; (2) because the amended Rent Stabilization Laws are not

rationally related to a public purpose, and thus commit takings for a non-public use; and (3)

because Kelo v. City of New London, Conn., 545 U.S. 469 (2005), and its predecessor cases that

have broadly expanded the definition of “public use” were incorrectly decided and should be


                                                  4
overruled by the Supreme Court. Because the Rent Stabilization Laws effect takings that are not

for public use, they are inherently invalid and must be enjoined.

       8.      Finally, the rent overcharge provisions of the Rent Stabilization Laws also violate

Plaintiffs’ procedural due process rights. By requiring owners to produce records to validate

ancient rent increases taken decades ago, which prior statutory, regulatory, and case law

specifically authorized owners to discard, Defendants have deprived owners of substantial

property interests through procedures that do not merely risk erroneous outcomes, but guarantee

them. Nor do Defendants have any genuine interest in utilizing these procedures, which in addition

to their other infirmities generate substantial costly and burdensome litigation and could readily

be replaced without any burden on the State.

                                            PARTIES

       9.      Plaintiff 335-7 LLC (“335-7”) is a New York corporation. 335-7 is the owner and

landlord of the buildings known as and located at 335 and 337 West 14th Street, New York, New

York. 335 and 337 West 14th Street collectively contain fifty-six rental apartments, twenty-two of

which are rent-stabilized and two of which are rent-controlled.

       10.     Plaintiff FGP 309 LLC (“FGP”) is a New York limited liability company. Until on

or about October 23, 2019, FGP was owner and landlord of the building known as and located at

309 East 110th Street, New York, New York. 309 East 110th Street contains fifteen apartments,

all of which are rent-stabilized.

       11.     Plaintiff 431 Holding LLC (“431”) is a New York corporation. 431 is the owner

and landlord of the building known as and located at 172 Prince Street, New York, New York. 172

Prince Street contains twenty-five rental apartments, seven of which are rent-stabilized.




                                                5
        12.        Plaintiff 226 LLC (“226”) is a New York corporation. 226 is the owner and landlord

of the building known as and located at 226 West 16th Street, New York, New York. 226 West

16th Street contains sixteen rental apartments, six of which are rent-stabilized.

        13.        Plaintiff 699 Venture Corp. (“699 Venture”) is a New York corporation. 699

Venture is the owner and landlord of the building known as and located at 699 East 137th Street,

Bronx, New York. 699 East 137th Street contains twenty-three rental apartments, all of which are

rent-stabilized.

        14.        Defendant City of New York is a municipal government composed of five counties

or boroughs. The State of New York has given the City of New York the ability to determine

whether a housing emergency exists and to both adopt and implement rent stabilization.

        15.        Defendant New York City Rent Guidelines Board (the “Rent Guidelines Board”)

is a government agency established by the City of New York. The Rent Guidelines Board consists

of nine members, all appointed by the Mayor of New York City. The Rent Guidelines Board has

the authority to hold hearings and consider testimony pertinent to rent stabilization, and to establish

annual rent adjustments for rent-stabilized units.

        16.        Defendant Ruthanne Visnauskas is the Commissioner of the New York State

Division of Housing and Community Renewal (the “Division”). The Division is responsible for

administering the Rent Stabilization Laws throughout the State, including in New York City; for

promulgating rules, regulations, policies and procedures pursuant to the Rent Stabilization Laws;

and for processing, investigating, and rendering decisions on rent overcharge complaints filed with

it by tenants.




                                                   6
                                            JURISDICTION

        17.       This Court has personal jurisdiction over each Defendant in New York and in

this judicial district because each Defendant regularly transacts business in this judicial district.

        18.       This Complaint alleges that Defendants have violated Plaintiffs’ rights as

protected by the United States Constitution under the Fifth and Fourteenth Amendments. This

Court thus has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3). Plaintiffs seek

damages under 42 U.S.C. § 1983; declaratory and injunctive relief under 28 U.S.C. § 2201(a) and

42 U.S.C. § 1983; and attorneys’ fees under 42 U.S.C. § 1988(b).

                                                  VENUE

        19.       Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of

the events giving rise to the claims alleged in this Complaint have occurred, and will continue to

occur, in this district; because the property that is the subject of this action is situated in this district;

and because Defendants reside in this district.

                                               STANDING

        20.     Plaintiffs own or owned buildings subject to the Rent Stabilization Laws. 335-7’s

buildings contain twenty-two rent-stabilized apartments; 431’s building contains seven rent-

stabilized apartments; 226’s building contains six rent-stabilized apartments; and 699 Venture’s

building contains twenty-three rental apartments, all of which are rent-stabilized. And the building

previously owned by FGP contains fifteen apartments, all of which are rent-stabilized.

        21.     Plaintiffs have been injured by the Rent Stabilization Laws in numerous ways.

        22.     At the time of the enactment of the 2019 amendments, FGP had an accepted offer

to purchase 309 East 110th Street for a price of $2,725,000. The parties were in the process of

negotiating the terms of a formal written purchase and sale agreement. Following the immediate


                                                      7
evaporation of value caused by the 2019 amendments, FGP’s buyer withdrew its offer and the

parties renegotiated the purchase price down to $1,800,000. Thus, due to the Tenant Protection

Act, FGP has suffered actual damages of $925,000. Other than simply holding the building, which

FGP did not desire to do, FGP had no choice but to accept the reduced offer: No other buyers were

forthcoming, and the buyer made clear that, in the wake of the 2019 amendments, it had no interest

in the building except at a drastically reduced price.

       23.     335-7, again relying on the law as it predated the 2019 amendments, invested

$800,000 on a major capital improvement at its 14th Street properties. The Tenant Protection Act

has eliminated 335-7’s opportunity to make a positive return on this investment, injuring 335-7.

       24.     699 Venture is currently defending ten rent overcharge claims (that is, claims in

judicial or administrative proceedings alleging that owners charged rent greater than the maximum

permitted under the Rent Stabilization Laws), every one of which challenges ancient rent increases.

These claims were raised as counterclaims in summary nonpayment proceedings that 699 Venture

commenced prior to the passage of the 2019 amendments. The earliest challenged rent increases

in the various apartments range in date from 1997 to 2009; all but two of the cases challenge

increases taken between 1997 and 2001. 699 Venture is deprived of the ability to meaningfully

defend the claims because (1) 699 Venture disposed of various ancient records related to lawful

rent-stabilized rent increases, as permitted and even encouraged by the law that predated the 2019

amendments, and (2) 699 Venture is no longer able to present testimony that could establish the

work it performed and the costs it incurred and paid as they relate to each specific apartment in

which it faces a rent overcharge claim. The Tenant Protection Act thus makes 699 Venture

potentially liable for rent overcharges in apartments in which, in fact, all rent increases taken were

justified and lawful at the time they were taken. Because 699 Venture will be forced to litigate


                                                  8
claims that should have been long dead and faces new and massive liability, the Tenant Protection

Act has injured 699 Venture.

        25.     699 Venture, 431, 226, and 335-7 have also been injured by the Tenant Protection

Act in multiple additional ways. The evaporation of value in their holdings has been caused by,

inter alia, their inability to increase rents on rent-stabilized apartments by an amount sufficient to

cover increases in operating costs; by the permanent open-ended exposure to rent overcharge

complaints, with no statute of limitations and no limitation on the scope of examination of a unit’s

rental history; by the transformation of rent stabilization from a temporary emergency measure

into a permanent regulatory scheme; and by the removal of all practical avenues to exit from the

residential rental business and the necessarily accompanying regulatory scheme.

                        BACKGROUND ON RENT STABILIZATION

I.      HISTORY OF RENT REGULATION IN NEW YORK.

        26.     The long history of rent regulation in New York demonstrates that the underlying

nature of the rent regulatory laws, in all their various manifestations, is confiscatory. For over

seven decades now, the private New York real estate industry has been shouldering a large share

of the basic public burden of providing low cost housing to those in need. Further, the heavy

exactions taken by rent regulation have never been in proportion to the governmental aims

allegedly served: regulation has never been targeted to the needy, and in fact, perversely, has

generally directed the bulk of its benefits to affluent tenants; this is truer today than ever. And now,

New York has ushered in a new era of takings with its 2019 Tenant Protection Act. As will be set

forth herein in detail, the Tenant Protection Act is punitive and amounts to an unvarnished taking.

And, unlike in the prior era, the new regulatory scheme does not even seek to justify itself by the

invocation of the State’s emergency police power. Finally, the Tenant Protection Act also seeks,


                                                   9
again unconstitutionally, to virtually foreclose regulated landlords from exiting the business of

providing subsidized housing, to the needy and the affluent alike.

        27.     New York has long had two systems that regulate rent: rent control and rent

stabilization. New York’s rent control initially went into effect in 1951. As it exists today, it places

limits on rents charged to tenants (or their successors) who (1) have lived in their apartments since

1971, and (2) who live in buildings that were constructed prior to February 1, 1947. NY RENT &

EVICT. LAW § 2100.9 (McKinney). Fewer than 22,000 units are currently covered by rent control.

Plaintiffs do not challenge New York’s rent control system in this Complaint.

        28.     New York first adopted rent stabilization in 1969. Rent stabilization limits the rent

that owners can charge to residential tenants living in apartments that were constructed before

January 1, 1974, and that contain six or more units. The Rent Stabilization Laws also created the

Rent Guidelines Board and empowered it to determine whether and how much rents for rent-

stabilized units may be raised on an annual basis. See N.Y. UNCONSOL. LAW TIT. 23 § 8624

(McKinney).

        29.     New York’s long and often difficult history of rent control began as a response to

a wartime emergency: on November 1, 1943, the federal government simply froze all New York

City rents at their March 1, 1943 levels. Following the end of World War II, however, while the

federal government abandoned rent regulation, New York retained rent regulation in essentially

its early draconian form, albeit applied only to buildings in existence as of 1947. Deprived of the

opportunity to obtain a reasonable return—or, in many cases, any return at all—on their

investments, landlords by the thousands became insolvent and lost their holdings. The

deterioration and abandonment of literally entire neighborhoods became the stuff of legend.




                                                  10
       30.     Finally, in 1970, following “several studies indicating massive housing

disinvestment or abandonment attributable in large part to uneconomic rents,” 241 E. 22nd St.

Corp. v. City Rent Agency, 305 N.E.2d 760, 762 (N.Y. 1973), the New York City Council instituted

reforms designed to allow landlords of rent-controlled apartments (over one million units at the

time) to gradually increase rents enough to make their properties economically viable. Local Law

30 of 1970, allowing collectible rents to increase by 7.5% per year until they reached a level

commensurate with a complicated “base rent” formula, had as its purpose “to cope with the

widespread problem of housing disinvestment and abandonment and to preserve the existing stock

of rent controlled apartments in New York City; and to balance the interests of both landlords and

tenants.” 89 Christopher Inc. v. Joy, 355 N.Y.S.2d 584, 586 (N.Y. App. Div.), modified, 318

N.E.2d 776 (N.Y. 1974).

       31.     Meanwhile, in 1969, New York State enacted the Rent Stabilization Law, which

established a second, parallel system of regulation. Under rent stabilization as initially enacted,

buildings with six or more units constructed after February 1, 1947, and previously decontrolled

apartments (that is, apartments that had been rent-regulated but no longer were) in buildings with

six or more units were covered. The Law established the Rent Guidelines Board, vested with the

power to set rent increases for renewal leases and new tenancies in covered buildings. The 1969

Rent Stabilization Law also established an industry association, the Rent Stabilization Association,

which was authorized to promulgate a code, subject to City approval. The 1969 Rent Stabilization

Law was seen as a milder form of rent regulation than rent control, with an objective of facilitating

an ultimate transition to a free market. Significantly, the code adopted by the Rent Stabilization

Association and approved by New York City allowed owners in good standing with the Rent




                                                 11
Stabilization Association 1 to obtain rent increases in addition to Rent Guidelines Board increases,

based on improvements made either to an entire building or to an individual apartment. The

purposes of these code provisions, like the purposes of the 1970 rent control amendments, were to

begin to combat abandonment and disinvestment, and, significantly, to attempt to create an

environment in which owners of regulated housing could obtain a return on their investment. The

monthly rent increase obtainable for individual apartment improvements was set at one-fortieth of

the cost of the improvements, although tenant consent was required for occupied units, rendering

individual apartment improvements an effective tool only once an apartment became vacant.

       32.     In a further attempt to combat abandonment and disinvestment, in 1971 New York

State enacted vacancy decontrol for both rent-controlled and rent-stabilized units. However,

decontrol was ended in 1974 with the passage of the Emergency Tenant Protection Act, which

subjected all previously deregulated apartments to rent stabilization, and further provided that

prospectively vacated rent-controlled units would become rent-stabilized—including those in

buildings constructed prior to 1947. The Emergency Tenant Protection Act did however exempt

from coverage apartments in buildings completed or substantially rehabilitated after January 1,

1974. Further, the Emergency Tenant Protection Act, like the 1969 Rent Stabilization Law, was

specifically enacted to deal with the supposed ongoing thirty-year-old post-World War II housing

emergency, and as such required periodic renewal based upon findings of continued emergency

by local legislatures. The 1969 Rent Stabilization Law and the Emergency Tenant Protection Act

both claimed as their objectives the elimination of profiteering, the prevention of unjust exactions




       1
          Membership in the Rent Stabilization Association was hardly automatic. Among other
things, landlords could be (and often were) expelled for a host of infractions.
                                                12
of rent, and, at the same time, incentivizing owners to maintain and improve the regulated housing

stock.

         33.    Despite the intentions of its creators, the new, even more complex dual system of

rent regulation, enacted piecemeal between 1969 and 1974, did not solve the problems of

disinvestment and abandonment, which by this time seemed almost permanent features of what

had been described as a temporary post-war housing crisis for some three decades. By 1976, New

York City already owned 4,611 multifamily buildings acquired through in rem tax foreclosures;

by 1979 the number had risen to approximately 11,700. See David Reiss, Housing Abandonment

and New York City’s Response, 22 N.Y.U. REV. L. & SOC. CHANGE 783, 787–88, 788 n.24 (1996).

Abandonment in fact remained a serious problem in New York City into the early 1990s, id. at

788, until the twin Rent Regulatory Reform Acts of 1993 and 1997.

         34.    As noted, the 1969 Rent Stabilization Law tasked the Rent Guidelines Board with

responsibility for setting the levels of lawful rent increases for all rent-stabilized renewal leases, a

responsibility the Rent Guidelines Board has now discharged every year for fifty years.

         35.    The 1969 law also tasked the Rent Guidelines Board with setting the levels of

lawful increases for vacancy leases, which the Rent Guidelines Board did from 1969 through 1997.

Rent Guidelines Board vacancy increases ranged from zero to 15% and averaged roughly 5.5%,

or slightly more than the increase for a two-year renewal lease, which averaged slightly over 5%

for the same period. During the years after 1997, vacancy increases were fixed by statute at twenty

percent for a two-year vacancy lease and slightly less (varying from year to year) for a one-year

lease. Following the Tenant Protection Act, however, landlords are not entitled to any vacancy

increases.




                                                  13
       36.     In setting increases for renewal leases, the Rent Guidelines Board’s task is governed

by N.Y. UNCONSOL. LAW TIT. 23 § 26-510(b), which has remained largely unchanged since initial

passage of the law. This provision does not dictate any specific formula that the Rent Guidelines

Board must follow, but instead merely mandates that the Rent Guidelines Board consider

       (1) the economic condition of the residential real estate industry in the affected area
       including such factors as the prevailing and projected (i) real estate taxes and sewer
       and water rates, (ii) gross operating maintenance costs (including insurance rates,
       governmental fees, cost of fuel and labor costs), (iii) costs and availability of
       financing (including effective rates of interest), (iv) over-all supply of housing
       accommodations and over-all vacancy rates, (2) relevant data from the current and
       projected cost of living indices for the affected area, (3) such other data as may be
       made available to it.

Id. These materials are assembled annually by Rent Guidelines Board staff and summarized in

various reports and studies, including but not limited to an annual “Income and Affordability

Study,” in which the Rent Guidelines Board staff presents for consideration data on, inter alia, the

affordability of rental housing to New Yorkers from all income strata, including families on public

assistance and others living at or near the poverty level, and an annual “Price Index of Operating

Costs,” which reflects annual changes in the basic costs of operating rental property.

       37.     Each year, together with its order establishing permissible rent increases, the Rent

Guidelines Board issues an Explanatory Statement summarizing various statistical data and input

it has received from both the real estate industry and tenant advocates. Each Explanatory Statement

includes an analysis, based on the Price Index of Operating Costs, of the level of increases that

would be necessary for owners’ inflation adjusted net operating income to remain constant.

Largely because the Rent Guidelines Board considers affordability of rent-stabilized housing for

low-income tenants (not to mention comments from numerous tenants and tenant advocacy groups

that invariably demand that rent increases be frozen or even rolled back in order to subsidize low-

income renters), the Rent Guidelines Board’s annual orders generally approve rent increases that

                                                 14
lag far behind its own analysis of what would be necessary merely for owners to keep up with their

costs. By way of example, in 2006 the Rent Guidelines Board concluded increases of 8% for a

one-year lease and 13.5% for a two-year lease would maintain levels of real (inflation adjusted)

net operating income, yet it approved increases of only 4.25% for one-year leases and 7.25% for

two-year leases. In 2017 the Rent Guidelines Board calculated required increases of 6% and 8.5%

but approved only 1.25% and 2%. While there have been a few years in which Rent Guidelines

Board increases minimally exceeded cost requirements, such years were few, and wholly

inadequate to compensate for the multiple years in which increases fell far short. Thus, it is clear

that, like the old rent control system before it, the Rent Stabilization Laws’ approach to the setting

of base rents is structurally designed to artificially depress rents and, over time, make it impossible

for at least some owners to realize any return on their investments—and ensure that owners in

general cannot obtain a reasonable return on their investments. As will be discussed below, the

Tenant Protection Act has now removed all mechanisms that previously provided a measure of

compensation for this structural defect in the Rent Stabilization Laws.

       38.     Following the flurry of legislative activity between 1969 and 1974, almost two

decades passed with only minimal legislation. From 1975 through 1992, New York passed only a

single significant law involving rent stabilization, the Omnibus Housing Act of 1983, 1983 N.Y.

Laws, Ch. 403. However, the Omnibus Housing Act effected primarily administrative reforms. As

relevant to this action, its major change was to institute a system of annual Division registrations

for all rent-stabilized apartments. This registration system, which was implemented as of April 1,

1984, remains in effect today, and as will be seen below it plays a significant role in the new

unconstitutional rent overcharge procedures enacted by the Tenant Protection Act (which operate




                                                  15
independently from the unconstitutional base rent structure, although they considerably exacerbate

its constitutional infirmities).

        39.     In 1993 New York enacted the first of two Rent Regulation Reform Acts. The 1993

act introduced two forms of decontrol for rent-stabilized apartments, based respectively on

vacancies in high-rent units, and on high income of tenants in occupied high-rent units. See NEW

YORK CITY ADMIN. CODE §§ 26-504.1–26.504.3 (1993). The 1993 law also mandated that

individual apartment improvements be incorporated into the Rent Stabilization Law and enacted a

few technical modifications. The second Rent Regulation Reform Act, passed in 1997, established

the above referenced twenty percent vacancy allowance plus a related “longevity” allowance. See

NEW YORK CITY ADMIN. CODE § 26-511(c)(5-a) (1997). The procedures for high-income and

high-rent decontrol were relaxed somewhat. In Housing Court eviction cases, 2 rules were enacted

to combat various abusive delay tactics employed by tenants, including notably a rule requiring

tenants, on an owner’s application, to pay ongoing rent while litigating a dispute.

        40.     Procedures were also implemented to reform the processing of rent overcharge

complaints. In addition to the four-year limitation on collection of overcharges, the 1997 Rent

Regulation Reform Act enacted a strict four-year limitation on examination of the rent history of

any apartment subject to an overcharge complaint. See N.Y. UNCONSOL. LAW TIT. 23 § 26-516(a),

(a)(2) (McKinney) (2015). The purpose of this provision was to alleviate the increasingly heavy

burden on landlords to justify rent increases taken decades previously, especially the individual

apartment improvement increases that had been available since the inception of rent stabilization

almost thirty years before. Thus, owners who had actually performed individual apartment


        2
          New York City has a dedicated court, with fifty sitting judges, whose sole purpose is
adjudication of so-called summary proceedings (which often drag on for years) seeking possession
of real property, together with some, though hardly all, other landlord/tenant disputes.
                                                16
improvements in the distant past were free to dispose of ancient documents. Plaintiff 699 Venture

in fact did just this, on the perfectly reasonable assumption that any future tenant seeking to

challenge the legality of increases taken fifteen or twenty or twenty-five years earlier would be

barred from prevailing unless she could demonstrate a fraud that, in reality, never occurred. Sadly,

by the enactment of the Tenant Protection Act, Defendants have handed 699 Venture’s tenants the

opportunity to reap an undeserved windfall by now pressing overcharge claims against which 699

Venture is unable to properly defend, due to its reliance on previous acts of the very same state

government.

       41.     The twin Rent Regulation Reform Acts ushered in an era of prosperity for the New

York City real estate industry. Disinvestment and abandonment decreased substantially. The

physical condition of the housing stock, and in particular of rent-stabilized buildings that are often

well over one hundred years old and sometimes considerably older than that, improved virtually

every year; by the time the Census Bureau issued its 2017 Housing and Vacancy Survey, only

0.2% of rental apartments were in buildings classified as dilapidated. NEW YORK CITY, Selected

Initial Findings of the 2017 New York City Housing and Vacancy Survey at 27, Feb. 9 2018,

https://on.nyc.gov/39fAAGM. Only 3.6% of rental units were deemed to have significant

maintenance deficiencies; many units had no deficiencies at all. Id. at 7, 27. And 76.1% of tenants

believed they lived in good or excellent neighborhoods, while only 4.4% felt their neighborhoods

were poor. Id. at 27. All these findings were at or close to the most favorable levels ever recorded.

       42.     In sum, the net cumulative effect of the two Rent Regulation Reform Acts was

strongly positive. While the underlying confiscatory structure of regulated base rents for existing

tenants remained in place—especially benefitting the affluent long term tenants in Manhattan

whose rents were too low to allow owners to seek high-income deregulation—the availability of


                                                 17
increases and deregulation at vacancy, high-income deregulation, and longevity bonuses,

combined with available increases for individual apartment improvements and major capital

improvements, (1) substantially reduced abandonment and disinvestment and (2) began the

process of returning the housing market to the free market condition that the Rent Stabilization

Laws had always sought.

       43.     All that has now been completely upended by the enactment of the Tenant

Protection Act.

II.    THE 2019 AMENDMENTS TO RENT STABILIZATION.

       44.     On June 14, 2019, the New York State Legislature passed Senate Bill 6458, the

Tenant Protection Act, which Governor Andrew Cuomo then signed into law the same day. The

Tenant Protection Act, breathtakingly audacious in its scope, repeals and/or cripples virtually all

the reforms that improved the financial health of the real estate industry, including not only the

longevity and vacancy allowances enacted in 1997 and the 1993 decontrol provisions, but even

the ability to recoup the costs of individual apartment improvements, which had been a feature of

rent stabilization from its inception in 1969. Rent increases for major capital improvements, while

were merely pared back rather than being effectively eliminated, now barely allow an owner to

recoup the cost of such necessary items as replacing a roof or boiler, and certainly do not

compensate for the inadequate increases handed out by the Rent Guidelines Board. 3




       3
         The Rent Guidelines Board issued its 2019 order several weeks after enactment of the
Tenant Protection Act. Lest there be any doubt that the structural confiscatory nature of Rent
Guidelines Board rent setting remained in place after the Tenant Protection Act, the Rent
Guidelines Board authorized increases of 1.5% for a one-year lease and 2.5% for a two-year lease,
despite the fact that its own research indicated increases of 4.75% and 9.25% would have been
necessary for owners to keep pace with real costs. NEW YORK RENT GUIDELINES BOARD, 2019
Apartment & Loft Order #51 at 1, 14, June 25, 2019, https://bit.ly/36BjLFh.
                                                18
        45.    Moreover, having boxed owners of rent-stabilized apartments into a regulatory

scheme in which their income growth is guaranteed over time to lag behind their expense increases,

the Tenant Protection Act goes on to foreclose any realistic possibility that such owners will ever

be able to exit the business of renting residential rent-stabilized apartments. As an initial matter,

the Tenant Protection Act’s first method of accomplishing this was by the expedient of dispensing

with the pretense that the Rent Stabilization Laws address any supposed “temporary” emergency.

Under the Tenant Protection Act, rent stabilization is permanent. The previous goal of transitioning

out of a regulatory system that (fifty years ago) was universally understood to be disastrous has

now been abandoned; there is no hope that any end to the “emergency” will provide an escape.

The Rent Stabilization Laws in the Tenant Protection Act era are a permanent regulatory scheme.

        46.    In this regard, it is certainly relevant that the post Tenant Protection Act Rent

Stabilization Laws prevent owners from exiting the regulated rental market in multiple additional

ways:

   a. The Tenant Protection Act virtually eliminated owners’ ability to convert their rent-

        stabilized property into condominiums or cooperatives in New York City. Before 2019, an

        owner could withdraw rent-stabilized property from the rental market by obtaining

        approval from the Division to convert the property into cooperatives or condominiums;

        such conversions were governed by strict requirements that the owner had to meet before

        proceeding with a conversion. See N.Y. GEN. BUS. LAW § 352-eeee (McKinney 1988).

        Prior to the 2019 amendments, if the owner could persuade fifty-one percent of occupants

        to agree to buy their units, the owner could convert a complex and (after waiting several

        years) evict the remaining non-purchasing tenants. Although theoretically possible, such

        so-called “eviction conversions” were extraordinarily rare due to the high percentage of


                                                 19
   tenants who had to participate. An alternative and, prior to 2019, much more common

   mechanism for converting rent-stabilized apartments was through so-called “non-eviction

   conversions.” Under the prior law, such conversions could occur if the owner found buyers

   for fifteen percent of the units in the building, and there was no requirement that these

   buyers already be tenants in the building. Id. This type of conversion could not be used to

   evict rent-regulated tenants who wished to remain in the building, but as tenants gradually

   vacated their units over time the units could be sold or rented out to new tenants at a free

   market rate.

b. The Tenant Protection Act has eliminated condominium and cooperative conversions as a

   practical matter. See Tenant Protection Act, Part N. As an initial matter, the new law

   completely eliminated eviction conversions. What is more, under the new law fifty-one

   percent of bona fide tenants in occupancy must execute written purchase agreements in

   order for there to be a non-eviction conversion, while formerly only fifteen percent of the

   units had to be covered by purchase agreements, and they could be executed by either bona

   fide tenants in occupancy or bona fide purchasers. The effect of these new provisions was

   felt immediately: a few owners rushed conversion plans into motion under the deadline of

   the new law, and then conversions virtually ceased. See Josh Barbanel & Will Parker, New

   York Condo Conversions Near the End, a Casualty of Rent Reform, WALL STREET

   JOURNAL, July 9, 2019, https://tinyurl.com/y6n255vd. The Tenant Protection Act

   amendments block owners’ last resort for leaving the rental marketplace by ensuring that

   tenants can always block the owner’s ability to convert their property into condominiums.

c. The Tenant Protection Act repealed both luxury decontrol and high-income decontrol.

   Now—even if a tenant is high-income and the rent has reached a luxury level—the unit


                                           20
   must remain rent-stabilized. The Tenant Protection Act thus fully divorced rent

   stabilization from the need of the tenant and the luxury level of the unit.

d. The Tenant Protection Act also made it impossible for the vast majority of owners—

   certainly including the Plaintiff owners herein—to recover their rental property, or even

   any part of it, for personal occupancy. Under the post-Tenant Protection Act Rent

   Stabilization Laws, an owner may only recover a single apartment for the personal use of

   his family and himself (which includes spouses, children, and parents). Only a natural

   person may recover an apartment, thus disqualifying the overwhelming majority of owners.

   And even a natural person seeking only a single apartment can recover only upon a showing

   of “immediate and compelling necessity.” NY RENT & EVICT. LAW § 2104.5 (McKinney).

   Thus, an owner with any other viable residential option—again, obviously the

   overwhelming majority of the small minority of natural person owners—cannot avail

   himself of this option. The fact that there may be a few owners with, say, aging parents

   living with them on the upper floors of a walk up building who have an immediate and

   compelling necessity for a ground floor apartment does not provide a meaningful

   opportunity for the vast majority of owners to exit the regulated residential rental market.

e. Other hypothetical bases for an owner to exit the regulated residential market are similarly

   too narrow to afford relief to more than a tiny percentage of owners, and similarly afford

   no relief to any of the Plaintiffs herein. Although the Rent Stabilization Code allows

   recovery of residential apartments for use by the owner in the owner’s business, N.Y.

   COMP. CODES R. & REGS TIT. 9 § 2520.11(a)(1)(i), applicable zoning laws eliminate this

   as an option for most owners, including Plaintiffs herein, and in any event most owners

   will not find it suitable or even appropriate to relocate their business operation to, say, a


                                            21
       modest residential apartment in the South Bronx. And while an owner may also remove a

       building from regulation by performing a substantial rehabilitation, id. § 2520.11(e), only

       buildings in seriously deteriorated condition qualify, and only apartments that are already

       vacant can be deregulated. For the Plaintiffs herein, as for most owners, who operate fully

       tenanted and properly maintained buildings, substantial rehabilitation is not a viable option.

       Similarly, although the Rent Stabilization Code allows a landlord to empty a building for

       the purpose of demolishing it, id. § 2524.5(a)(2), the demolition process, not unlike

       substantial rehabilitation, is designed for either a building already mostly empty and

       deteriorated, or for cases in which a small older building may be part of an assemblage on

       which a large new building can be constructed. Displaced tenants must be given substantial

       stipends, typically in the six figures; exacting notice requirements must be met; and an

       owner must be prepared to navigate through a Division application process which,

       including multiple appeals, can easily take five years. And in the case of a building such

       as 699 East 137th Street, where the building is fully tenanted, demolition under the Rent

       Stabilization Laws is not economically feasible. In the case of the owner of a building

       which has been designated a landmark, demolition is often unavailable even in theory.

       Finally, upon information and belief, it is the Division’s policy to deny demolition

       applications in fully tenanted buildings that are not part of a potential redevelopment

       assemblage, and in fact the Division has never approved such an application.

       47.    The foregoing constitutes the exhaustive list of possibilities for an owner to exit the

regulated residential rental market—both the few viable options that existed before the Tenant

Protection Act, and the unviable ones that remain. For the Plaintiffs herein and for thousands of




                                                22
others like them, the Defendants have foreclosed any viable opportunity to exit the regulated

residential rental market, whether or not they wish to do so.

       48.     Moreover, if an owner cannot meet one of the narrow requirements for removing

their property from the rent-stabilized rental market, the Rent Stabilization Laws as a practical

matter force the owner to continue offering their rent-stabilized apartment for rent at the rate set

under those laws, as adjusted only by the minimal inadequate amounts authorized by the Rent

Guidelines Board. While an owner may theoretically enjoy the right to allow units to sit vacant,

such vacancies are not an economically viable use of the property, not only for the self-evident

reason that such non-use generates no income, but also because the fixed costs of New York City

landlords have grown to enormous proportions over the last few decades. The Rent Guidelines

Board’s own 2019 Income and Expense Study found that as of 2017 the cost of owning a single

rent-stabilized apartment was almost $1,000 per month exclusive of any finance charges; by far

the largest component of this amount was real estate taxes, which have exploded under the

successive mayoral administrations of Michael Bloomberg and Bill de Blasio. NEW YORK CITY

RENT GUIDELINES BOARD, 2019 Income and Expense Study at 7, Apr. 4, 2019,

https://bit.ly/31ywUgD. The simple fact is that, in the post Tenant Protection Act world, the owner

of a rent-stabilized apartment building finds himself in the permanent business of providing rent-

stabilized rental housing, with net operating income projected to decline—and eventually be

eliminated altogether.

       49.     This is clear from an examination of the effect of the Tenant Protection Act. Again,

a number of the Tenant Protection Act’s provisions create this situation:

   a. The Tenant Protection Act repealed the vacancy increase provisions that permitted a twenty

       percent increase in rent when an apartment became vacant (or passed a second time from


                                                23
   all tenants named on a lease to a family member). It likewise repealed the longevity

   increases that could be tacked onto a vacancy increase. And it banned the Rent Guidelines

   Board from adopting adjustments targeted to when an apartment becomes vacant. See

   Tenant Protection Act, Part B §§ 1, 3; Part C.

b. The Tenant Protection Act drastically decreased the ability of landlords to pass along the

   costs incurred from making major capital improvements. As an initial matter, under the

   Tenant Protection Act, any annual rent increase under this provision is capped at two

   percent (previously, that amount was six percent). What is more, the period over which this

   increase may be taken is significantly longer under the Tenant Protection Act: twelve years

   (as opposed to eight) for buildings with thirty-five or fewer units and twelve-and-a-half-

   years (as opposed to nine) for buildings with thirty-five or more units. And the Tenant

   Protection Act specifies that these rent increases are temporary and must be permanently

   disentangled from the rent rate after thirty years. See Tenant Protection Act, Part K.

c. The Tenant Protection Act has mostly eliminated the ability of landlords to pass along costs

   from individual apartment improvements. Owners may recover a maximum of $15,000 for

   improvements over any given fifteen-year period. And monthly rent may only be increased

   by one one-hundred-sixty-eighth of the cost of the improvement (for buildings with thirty-

   five or fewer units) and by one one-hundred-eightieth of the cost of the improvement (for

   buildings with more than thirty-five units); previously, these amounts were one-fortieth

   and one-sixtieth, respectively. The Tenant Protection Act also made the rent increases

   temporary, again requiring disentanglement after thirty years. See Tenant Protection Act,

   Part K. Especially for low rent apartments vacated after long term tenancies, typically with

   legal rents at a minor fraction of the apartment’s value, the 2019 amendments ensure that


                                            24
   a landlord, already suffering a loss on the apartment based on a comparison between the

   cost of operation (including mortgage costs) and the rent collected, will suffer an even

   greater loss if it attempts to make any significant improvements. Thus, should the owner

   decide to rent its unrenovated “affordable” apartment to a new low-income renter, it will

   do so—i.e. essentially provide a welfare benefit—at a loss imposed by the State. And, to

   add insult to injury, it will have no choice but to incur the same loss even if, as will often

   be the case, the new tenant is affluent and has no need for affordable housing.

d. The Tenant Protection Act also repealed provisions that permitted a landlord who had

   offered a “preferential rent” (that is, a lease at a rate below that permitted under the Rent

   Stabilization Laws) to raise that rent to the highest rent permitted under the Rent

   Stabilization Laws upon renewal of the lease. Now, the landlord can only raise the rent by

   the percentage that the Rent Guidelines Board allows stabilized rent rates to be raised each

   year. See Tenant Protection Act, Part E.

e. The Tenant Protection Act extended the statute of limitations for a rent overcharge

   challenge and made it more difficult for an owner to rebut the presumption of willfulness

   in an overcharge challenge. Tenant Protection Act, Part F. This will increase owners’

   overall operating costs, as they will be required to defend more suits and expend more

   funds due to overcharges that may have been unintentional. Worse, the Tenant Protection

   Act eliminated the previous limitation on examination of the rent history of an apartment,

   guaranteeing that owners will face substantial rent rollbacks and financial liability for

   overcharge complaints that the Tenant Protection Act has taken away their ability—and

   their right—to defend. Rent rollbacks in particular will have a permanent negative effect

   on net operating income, further reinforcing that the Rent Stabilization Laws now box


                                              25
       owners into a business with perpetually diminishing returns, from which they cannot exit.

       See also infra Section V.

   f. The Tenant Protection Act lengthened the time periods governing eviction proceedings and

       the execution of eviction orders, see Tenant Protection Act, Part M, which will also

       increase owners’ operating costs by permitting tenants who are failing to pay rent and

       should be evicted to remain in units longer than they otherwise would be permitted. In

       particular, the Tenant Protection Act has removed the requirement that courts order pendent

       lite payments by tenants who are delaying the prosecution of an eviction proceeding, even

       as the Tenant Protection Act has simultaneously mandated substantially longer

       adjournments, available to tenants merely for the asking; imposed additional procedural

       hurdles on the prosecution of cases; and even granted courts unlimited discretion to stay

       evictions in cases in which owners have already obtained final judgments after trial for

       nonpayment of rent. Importantly, these reforms were instituted not to address any crisis—

       2018 Housing Court filings and actual evictions were both at thirty-five-year lows—but

       instead, like the rest of the Tenant Protection Act, simply to force landlords to provide

       housing to indigent and low-income tenants at their own unreimbursed expense. Indeed,

       evictions in New York City fell by eighteen percent in the six months following the

       enactment of the Tenant Protection Act. Elizabeth Kim, Evictions in NYC Continue to Fall

       in Wake of Rent Reforms, GOTHAMIST, Jan. 6, 2020, https://bit.ly/2SsvWOZ.

       50.    In sum, with the enactment of the Tenant Protection Act, the typical rent-stabilized

landlord—including every landlord Plaintiff in this action—now finds itself permanently forced

to remain in a business from which it cannot exit, compelled to perform the essentially public

welfare function of providing “affordable” housing to the indigent while prevented even from


                                               26
obtaining the compensation of a fair return from affluent tenants; structurally locked in to a price

control system that guarantees diminishing returns over time; and facing potential (and in the case

of Plaintiff 699 Venture, actual) massive liability created by statute to redress supposed

transgressions against which—guilty or innocent—it cannot meaningfully defend itself. And, as

will be discussed below, these gross exactions have only a tenuous nexus to the governmental

objectives they supposedly serve, and the exactions certainly are vastly out of proportion to their

efficacy in achieving their stated ends. For multiple reasons, and based on at least four different

lines of Supreme Court authority, the post Tenant Protection Act Rent Stabilization Laws facially

and as applied to every Plaintiff herein effect takings in violation of the Fifth and Fourteenth

Amendments, and the new overcharge rules deprive Plaintiff 699 Venture of procedural due

process of law.

III.   RENT STABILIZATION SUBSIDIZES TENANTS AT THE EXPENSE OF PROPERTY
       OWNERS.

       51.     A clear purpose of New York’s rent stabilization system is to subsidize tenants—

by ensuring that those who live in rent-stabilized units will be able to remain in those units with

minimal rent increases each year—at the expense of owners of rent-stabilized units.

       52.     The New York Legislature explicitly intended that the Tenant Protection Act help

a certain population: tenants renting stabilized units. The Tenant Protection Act banned luxury and

high-income decontrol and prevented landlords from recouping the cost of improvements “in order

to prevent uncertainty, potential hardship and dislocation of tenants.” Tenant Protection Act, Part

D (emphasis added). And statements from various members of the Legislature confirm this reality:

as Senator May put it, the new law “shift[s] the balance toward helping renters throughout New

York State to stay in their homes,” and as Senator Salazar stated it “empower[s]” renters to “stay

in their homes.” THE NEW YORK STATE SENATE, Senate Passed Strongest Tenant Protections in
                                                27
State History, June 14, 2019, https://bit.ly/308zzNh (emphasis added). And in a joint statement,

Senate Majority Leader Stewart-Cousins and Assembly Speaker Heastie lauded the bill as

“giv[ing] New Yorkers the strongest tenant protections in history.” Andrea Stewart-Cousins, Joint

Statement From Senate Majority Leader Andrea Stewart-Cousins & Assembly Speaker Carl

Heastie On Historic Affordable Housing Legislation, June 11, 2019, https://bit.ly/37MeMlb

(emphasis added).

       53.     New York courts have likewise long recognized the nature of rent stabilization: it

subsidizes tenants at the expense of their landlords.

       54.     As an initial matter, rent stabilization provides a public assistance benefit to tenants.

As New York’s highest court recently explained,

       [t]he rent-stabilization program has all of the characteristics of a local public
       assistance benefit. . . . Rent stabilization provides assistance to a specific segment
       of the population that could not afford to live in New York City without a rent
       regulatory scheme. And the regulatory framework provides benefits to a targeted
       group of tenants—it protects them from rent increases, requires owners to offer
       lease renewals and the right to continued occupancy, imposes strict eviction
       procedures, and grants succession rights for qualified family members.

In re Santiago-Monteverde, 22 N.E.3d 1012, 1015–16 (N.Y. 2014) (emphases added). “Like other

public assistance benefits,” the New York Court of Appeals continued, “the Rent Stabilization

Law serves a select, defined group of New Yorkers who struggle, in this case, to afford suitable

housing”; it “is an exceptional regulatory scheme that enables a specifically targeted group of

tenants to maintain housing in New York City.” Id. at 1016 (emphases added).

       55.     And the public assistance benefit of rent stabilization is paid for by the owners of

rent-stabilized property—not the government. Again, the New York Court of Appeals has

recognized this reality:

       While the rent-stabilization laws do not provide a benefit paid for by the
       government, they do provide a benefit conferred by the government through

                                                  28
       regulation aimed at a population that the government deems in need of protection.
       Among other things, the Rent Stabilization Law caps legal rents. . . . [T]he
       government, recognizing that housing protection is necessary to benefit a specific
       group of tenants, has created a public assistance benefit through a unique regulatory
       scheme applied to private owners of real property.

Id. at 1016–17 (last emphasis added).

                            BACKGROUND ON LEGAL CLAIMS

I.     THE RENT STABILIZATION LAWS PHYSICALLY TAKE PRIVATE PROPERTY
       WITHOUT JUST COMPENSATION.

       56.     The Takings Clause provides that “private property [shall not] be taken for public

use, without just compensation.” U.S. CONST. amend. V. The Rent Stabilization Laws run afoul of

this provision by engaging in both physical and regulatory takings of owners’ property, and by

taking property for a non-public use.

       57.     A “physical” taking “is a per se taking that requires just compensation.” Horne v.

Department of Agriculture, 135 S. Ct. 2419, 2426 (2015). If the government physically

dispossesses an owner of some or all of its property—either by occupying that property itself or

forcing the owner to allow someone else to occupy it—a physical taking has occurred. And when

a physical taking for public use occurs, the government must either be ordered to pay just

compensation or enjoined from committing the taking.

       A.      The Rent Stabilization Laws Engage in a Physical Taking Because They Compel
               Owners to Rent Their Property Indefinitely and Refrain From Terminating
               Tenancies in Perpetuity.

       58.     As the Supreme Court has recognized, there may be a physical taking when a

“statute . . . compel[s] a landowner over objection to rent his property or to refrain in perpetuity

from terminating a tenancy.” Yee v. City of Escondido, Cal., 503 U. S. 519, 528 (1992).

       59.     The Rent Stabilization Laws do just this: they compel owners of rent-stabilized

units to continue to rent out their property at a below-market rate and require owners to continue

                                                29
to renew and/or maintain such regulated below-market tenancies regardless of whether they wish

to do so. When New York enacted the Tenant Protection Act against the backdrop of the

preexisting laws, it created a system that has the purpose and effect of preventing most owners—

including Plaintiffs—from ever exiting the residential rental market if they own rent-stabilized

apartments.

   a. Owners are effectively prevented from converting their property into condominiums or

       cooperatives; they can no longer utilize the eviction mechanism, and the new non-eviction

       mechanism ensures that existing tenants can unilaterally block an owner’s non-eviction

       conversion plan. Conversions have virtually ceased since enactment of the Tenant

       Protection Act.

   b. Owners are typically barred from putting their property to almost all forms of non-

       residential use; they cannot rent the property out for retail use, office rentals, or storage.

       The only non-residential use that they can put the property to is in connection with a

       business which the owner owns and operates—an option unavailable to almost all owners,

       and unavailable to all of the Plaintiffs herein.

   c. Owners cannot tear down their buildings unless they receive approval from both the

       Division and the New York City Department of Buildings, and cover the costs of every

       single tenant’s relocation—plus additional fees, stipends, and partial rent payments for six

       years—all at the end of an application process that can take up to five years to complete.

       While demolition is a viable option for a small number of landlords, the demolition

       application process was never designed for owners of fully tenanted buildings in any but

       the wealthiest neighborhoods; it is of no use to any of the Plaintiffs herein, and indeed

       throughout New York City is rarely used at all.


                                                 30
   d. Owners who wish to remain in the residential rental marketplace but planned to leave the

       rent-stabilized rental marketplace no longer have hope of deregulation from a combination

       of vacancy and longevity increases and luxury or high-income decontrol—thus forcing

       them to remain in the rent-stabilized rental marketplace.

   e. As a practical matter, owners cannot even allow their rent-stabilized units to remain vacant,

       since the prohibitively high fixed cost—an average of $12,000 per apartment per year—

       renders that option economically unviable; the laws thus force them to continue renting out

       their rent-stabilized units. 4

   f. Once the time comes to rent to a new tenant, the Tenant Protection Act further, and

       unreasonably, restricts an owner’s right even to exclude manifestly undesirable tenants.

       The Tenant Protection Act established a new section of the Real Property Law, N.Y. REAL

       PROP. LAW § 227-f (McKinney), which, incredibly, bars an owner from refusing to rent to

       a prospective tenant on the basis of the prospective tenant’s involvement in any prior

       landlord-tenant litigation—even litigation that might have resulted in the tenant’s eviction

       for an offense such as drug selling or violence against other residents. Nor may a New York

       City landlord refuse to rent based on a tenant’s lawful source of income. See NEW YORK

       CITY ADMIN. CODE § 8-107(5)(a)(1).




       4
          The New York Court of Appeals has already recognized that a law expressly requiring an
owner to rent its vacant units amounts to a physical invasion and a per se taking. See Seawall
Assocs. v. City of New York, 542 N.E.2d 1059, 1061 (N.Y. 1989). In Seawall, New York City
imposed a $500 fine for failure to rent a unit, in an era when real estate taxes were at a fraction of
their current levels. The current cost of leaving a unit vacant in fact far exceeds the cost under the
regulation held unconstitutional in Seawall. In fact, measured by its practical application to vacant
units the Tenant Protection Act is not meaningfully distinguishable from the Seawall regulation,
and as such is a physical invasion under New York’s own precedent.
                                                 31
   g. Owners are severely limited in their ability to recover their rented property for personal

       use: they may recover only one unit, must use the unit as their primary residence, must

       show immediate and compelling necessity for the unit’s use, and cannot recover a unit if

       the tenant has been living in the building for fifteen years or is sixty-two or older or has a

       disability unless the owner offers to provide “an equivalent or superior housing

       accommodation at the same or lower stabilized rent in a closely proximate area.” N.Y.

       UNCONSOL. LAW TIT. 23 § 26-511(9)(b) (McKinney). And an owner—such as every

       Plaintiff herein—is not permitted to a recover a unit that he or she holds through a corporate

       form.

       60.     The Rent Stabilization Laws thus have closed off every viable exit option for an

owner of rent-stabilized property in New York City, compelling owners to rent their property for

residential purposes at regulated rates when they would prefer to change its usage (perhaps

changing to a retail rental or ceasing to rent the apartment for the purpose of personal occupancy).

       61.     The Rent Stabilization Laws likewise force owners to renew rent-stabilized

tenancies in perpetuity—with very few exceptions and at rates that have been approved by the

Rent Guidelines Board. This mandatory renewal, which can stretch across multiple generations

literally forever, is akin in and of itself to a forced permanent tenancy—because only the tenant

can choose to end the tenancy, despite the fact that the landlord and tenant may have initially

signed only a one- or two-year lease. Combined with the fact that even after vacancy the owner’s

only option is a new stabilized tenant at the same artificially low rent, with the same inadequate

Rent Guidelines Board increases continuing indefinitely, the Rent Stabilization Laws compel an

involuntary permanent occupation of land by subsidized tenants. Indeed, the succession provisions

of the Rent Stabilization Laws survived a previous takings challenge only because, at the time, an


                                                32
owner still had viable options for exiting the regulated residential market. See Rent Stabilization

Ass’n v. Higgins, 630 N.E.2d 626, 632 (N.Y. 1993) (“[W]e are unpersuaded by the argument that

[rent stabilization succession rules] have created perpetual tenancies. An owner’s right to evict an

unsatisfactory tenant or convert rent-regulated property to other uses remains unaffected.”). In the

post Tenant Protection Act regulatory scheme, however, in which (1) landlords can no longer exit

the market and (2) regulation is permanent, there can be no serious doubt that perpetual tenancies

are not merely possible, but, at least in some instances, guaranteed. And New York law has also

long recognized that the mere possibility of a perpetual tenancy constitutes a physical and a

regulatory taking, obviously notwithstanding the fact that an owner may retain the right to evict

an “unsatisfactory” tenant under limited circumstances. 5 See Manocherian v. Lenox Hill Hospital,

229 A.D.2d 197, 204 (N.Y. App. Div. 1997) (“It is virtually certain that long, successive

successorships to rent-stabilized leaseholds will not be just theoretical possibilities because,

markets being markets, they are likely to bloom as perennials, becoming functionally transformed

into perpetual stakeholds. The Legislature should satisfy itself, as the courts will have to, that

unwarranted de facto results from administrative quasi-judicial determinations do not constitute

the functional equivalent of divestitures from landowners of reversionary rights to their properties

without just compensation and due process.” (quotation marks omitted)).




       5
          The phrase “unsatisfactory tenant” is a misleading description of the class of tenants that
a landlord has the right to evict under the Rent Stabilization Laws. The Rent Stabilization Code
allows tenants to commit with impunity egregious violations that any rational person would
conclude render the tenant “unsatisfactory.” For example, the case of West 115 11-13 Assocs. LLC
v. Pierre, 63 Misc. 3d 158(A) (N.Y. App. Term. 2019), upheld the trial court’s refusal to evict a
tenant who, without the owner’s consent and without permits, had relocated live gas and plumbing
lines in her kitchen.

                                                 33
       62.     Under the Tenant Protection Act, by cutting off all possible exits from the regulated

market, the New York Legislature has ensured that such functional divestures of reversionary

rights will occur. 6 And, as discussed above, even apart from the taking effected by the succession

rules, the combination of (1) the elimination of vacancy decontrol; (2) the elimination of any rent

increase when an apartment becomes vacant; (3) the economic infeasibility of undertaking all but

the most minimal individual apartment improvements; (4) the assurance that future Rent

Guidelines Board rent increases will not keep pace with operating costs; and (5) owners’ inability

to exit the market mean that the Rent Stabilization Laws commit a per se physical taking under the

Takings Clause, and Plaintiffs are entitled to compensation for it. See Yee, 503 U.S. at 528; Horne,

135 S. Ct. at 2426; Resolution Tr. Corp. v. Diamond, 18 F.3d 111, 123–24 (2d Cir.), cert. granted,

judgment vacated, 513 U.S. 801 (1994) (finding that “the temporary nature of the rent control laws

is needed to insulate them from constitutional challenge,” and reading the length of time of a rent-

controlled tenancy as a maximum of two years); Resolution Tr. Corp. v. Diamond, 45 F.3d 665,

676 (2d Cir. 1995) (adopting the same reasoning on remand “because a perpetual term might run

afoul of takings jurisprudence”).

       63.     The Tenant Protection Act is the opposite of the laws at issue in Yee v. City of

Escondido. In Yee, the Supreme Court rejected a facial physical takings challenge to a pair of

ordinances that applied to landlords who rented lots for use by owners of mobile homes: one was

a rent control ordinance that disallowed any increase in rent without city council approval, and the



       6
          Beyond even the succession issues, the Tenant Protection Act, in brazen disregard of the
takings holding in Manocherian, decrees that a not-for-profit corporate tenant providing housing
to certain subtenants deemed “at risk” is entitled to renewal leases notwithstanding the fact that
the corporate tenant rents the apartment to a succession of such subtenants—creating exactly the
perpetual regulated tenancy held unconstitutional in Manocherian. See Tenant Protection Act, Part
J § 1.
                                                34
second was an ordinance that prevented landlords from evicting a mobile home owner except for

cause. The Court premised this holding on the fact that

       on the face of the regulatory scheme, neither the city nor the State compels
       petitioners, once they have rented their property to tenants, to continue doing so.
       To the contrary, the [rent control law] provides that a park owner who wishes to
       change the use of his land may evict his tenants, albeit with 6 or 12 months notice.
503 U. S. at 527–28.
       64.     The Yee Court explicitly reserved judgment on other situations, noting that “[a]

different case would be presented were the statute, on its face or as applied, to compel a landowner

over objection to rent his property or to refrain in perpetuity from terminating a tenancy.” Id. at

528.

       65.     The Tenant Protection Act is just such a statute: both on its face and as applied, it

compels owners of rent-stabilized property to continue to rent their properties and refrain in

perpetuity from terminating tenancies. It thus engages in blatant physical takings, which must be

compensated.

       66.     699 East 137th Street, owned by Plaintiff 699 Venture, illustrates the point. The

building contains all rent-stabilized apartments. Under the post tenant Protection Act rent-

stabilization laws, all those apartments will remain perpetually rent-stabilized. As the building is

fully tenanted, neither demolition nor substantial rehabilitation are available. Cooperative or

condominium conversion is not available. As the building is under corporate ownership, personal

use is not an avenue to recover possession of any apartments, and in any event the corporate

principals could not demonstrate any immediate and compelling necessity to relocate their families

to the South Bronx. And while it could be feasible to leave a small number of units vacant at such

time as current tenants leave, New York City currently collects property taxes of $38,000 per year,




                                                35
to say nothing of the cost of water, fuel, insurance, maintenance, and debt service. In short, 699

Venture is now in the business of renting regulated apartments in perpetuity, with no possible exit.

       67.     Worse, the Tenant Protection Act has also fundamentally, and permanently, altered

the nature of the business which 699 Venture finds itself locked into. For all the reasons noted

above, the building’s revenue growth will now lag behind growth in operating costs. Because

almost half the building has pending overcharge claims challenging rent increases taken between

1997 and 2009, 699 Venture, unless the Tenant Protection Act is enjoined, faces an immediate cut

in revenue and an immediate permanent reduction in monthly rents for multiple units. Even in

apartments in which the legal rent is higher than the rent actually charged, 699 Venture will be

unable to increase rents sufficiently to keep pace with operating costs, and rent overcharge

complaints—both those already filed and others that will surely follow in the wake of successful

challenges—will reduce legal rents to the point where they no longer exceed market rates. In sum,

it is no exaggeration to say that, in the wake of the Tenant Protection Act, 699 Venture has been

forced to remain permanently in a business that is no longer attractive.

        B.     The Rent Stabilization Laws Engage in a Physical Taking Because They Strip
               Owners of their Rights to Possess, Use, and Dispose of Their Property.

       68.      An owner of property retains “the rights to possess, use and dispose of it” and “[t]o

the extent that the government permanently occupies physical property, it effectively destroys each

of these rights.” Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 435 (1982)

(quotation marks omitted).

       69.     Here, it is clear that because Defendants have destroyed these rights via the Rent

Stabilization Laws, a physical taking has occurred.

       70.     As an initial matter, the Rent Stabilization Laws give tenants the right to

indefinitely possess owners’ properties and thus strip owners of their right to exclude (a

                                                 36
corollary of the right to possess), which is a “fundamental element of the property right.” Kaiser

Aetna v. United States, 444 U.S. 164, 179–80 (1979); see Dolan v. City of Tigard, 512 U.S. 374,

384 (1994).

          71.    As discussed previously, the Rent Stabilization Laws require owners to allow their

tenants to renew their leases with rent increases set by the Rent Guidelines Board. By forcing

owners to renew leases—not based on a “temporary” emergency, but forever—the Rent

Stabilization Laws deprive owners of their right to exclude, which indicates that there has been a

physical taking in violation of the Fifth Amendment. See Loretto, 458 U.S. at 435.

          72.    And this renewal right, as noted above, is not restricted to the original or current
tenant:

          any member of [the] tenant’s family . . . who has resided with the tenant in the
          housing accommodation as a primary residence for a period of no less than two
          years, or where such person is a ‘senior citizen,’ or a ‘disabled person’. . . for a
          period of no less than one year, immediately prior to the permanent vacating of the
          housing accommodation by the tenant, or from the inception of the tenancy or
          commencement of the relationship, if for less than such periods, shall be entitled to
          be named as a tenant on the renewal lease.

N.Y. COMP. CODES R. & REGS TIT. 9 § 2523.5(b) (emphasis added). What is more, the term “family

member” is not a limited one: it includes “[a] spouse, son, daughter, stepson, stepdaughter, father,

mother,     stepfather,   stepmother,    brother,   sister,   grandfather,   grandmother,   grandson,

granddaughter, father-in-law, mother-in-law, son-in-law or daughter-in-law of the tenant or

permanent tenant” as well as “[a]ny other person residing with the tenant . . . who can prove

emotional and financial commitment, and interdependence between such person and the tenant.”

Id. § 2520.6(o).




                                                    37
        73.    After offering an initial lease, then, the owner has no control over who may later

move into the apartment and ultimately become a permanent tenant, 7 and can be forced to continue

renting out the unit at a below-market rate to a completely different tenant who is a stranger that

the owner objects to—so long as the tenant fits into one of these broad categories, moves into the

unit at the appropriate time, and wishes to remain. Again, then, by mandating that owners renew

leases with strangers, the Rent Stabilization Laws deprive owners of their right to exclude—which

is a physical taking in violation of the Fifth Amendment. See Loretto, 458 U.S. at 435.

        74.    As the Supreme Court has explained, “an owner suffers a special kind of injury

when a stranger directly invades and occupies the owner’s property” and

        [t]o require, as well, that the owner permit another to exercise complete dominion
        literally adds insult to injury; such an occupation is qualitatively more severe than
        a regulation of the use of property, even a regulation that imposes affirmative duties
        on the owner, since the owner may have no control over the timing, extent, or nature
        of the invasion.

Id. at 436.

        75.    And the Tenant Protection Act has also cuts off owners’ ability to exclude tenants

in yet another way: it limits the ability of owners to evict tenants who have failed to pay rent by

altering and compounding the steps involved in what is supposed to be a “summary” proceeding.

    a. The Tenant Protection Act adopted a number of changes to summary proceedings that

        lengthen the time frame for eviction proceedings, such as extending the time of an

        adjournment to a minimum of fourteen days, when previously it was a maximum of ten

        days. See generally Tenant Protection Act, Part M. In the City of New York, the Tenant



        7
          In this regard, New York’s Real Property Law requires a landlord to accept the presence
in apartment of not only the tenant’s immediate family, but also an unrelated occupant, who may—
and not infrequently does— later claim to be a non-traditional family member entitled to succeed
to the tenancy. See N.Y. REAL PROP. LAW § 227-f.
                                                 38
       Protection Act implemented a number of additional provisions that will operate to lengthen

       the summary proceedings; for example, it allows additional adjournments beyond the

       number previously permitted. And the former requirement that a tenant be required to pay

       rent to the Court or vacate the premises after the proceedings had been pending for a given

       length of time now is no longer mandatory; and even when payment is ordered, the sanction

       has no teeth, because the Court is no longer empowered to strike a tenant’s pleading if its

       order is disregarded.

   b. The Tenant Protection Act also provides that if the tenant pays the full rent due at any time

       prior to the hearing on the petition to require eviction, the landlord is required to accept the

       payment and the proceeding is mooted. See Tenant Protection Act, Part M § 13.

   c. Even after a judgment has been entered in favor of the landlord and eviction has been

       ordered for nonpayment of rent, the Tenant Protection Act provides that “the court shall

       vacate a warrant upon tender or deposit with the court of the full rent due at any time prior

       to its execution, unless the petitioner establishes that the tenant withheld the rent due in

       bad faith.” Id. at Part M § 19.

   d. Once eviction has been ordered, under the Tenant Protection Act the normal time period

       for the actual execution of the eviction warrant is several days longer than it was before.

   e. Most important, even in so called “holdover” cases in which the owner has established its

       absolute right to possession, the court may stay eviction for up to one year (previously, this

       was six months in New York City), without even requiring payment of accrued arrears. See

       Tenant Protection Act, Part M § 21.

       76.     These provisions ensure that nonpaying tenants—even those who have been found

by a court to meet the requirements for eviction—will be allowed to remain in possession of rental


                                                 39
units over the owners’ objection. Yet again, these provisions deprive owners of their right to

exclude—which constitutes a physical taking.

       77.     The Tenant Protection Act also stripped owners of the right of owners to exclude

tenants with a history of nonpayment.

   a. Prior to the Tenant Protection Act’s enactment, the New York State Unified Court System

       sold data about actual pending and disposed cases (which are matters of public record) to

       the major consumer credit reporting bureaus, which would then include this information

       on reports they would generate and provide to landlords to enable them to see a renter’s

       past rental history if an applicant consented to allowing a landlord to obtain such a report.

       The Tenant Protection Act bars this system. Worse, owners cannot even look at the public

       records themselves without there being a presumption that any such record review resulted

       in an illegal discriminatory rejection of an applicant. New York law now will “[n]ot permit

       the unified court system to sell any data regarding judicial proceedings related to residential

       tenancy, rent or eviction to any third party.” Tenant Protection Act, Part M § 26. The law

       prohibits owners from using such data, stating that “[n]o landlord of a residential premises

       shall refuse to rent or offer a lease to a potential tenant on the basis that the potential tenant

       was involved in a past or pending landlord-tenant action or summary proceeding under

       article seven of the real property actions and proceedings law.” Id. at Part M § 5.

   b. Owners thus cannot refuse to rent units to tenants who may be at high risk of failing to pay

       rent, or who may have engaged in such dangerous and unlawful activities as hiring an

       unlicensed contractor to cut into live gas lines without owner consent or permits.

   c. Prior to enactment of the 2019 amendments, Plaintiffs 335-7, 431, and 226 routinely

       screened potential tenants by, among other things, reviewing a report that detailed any


                                                  40
       previous landlord-tenant litigation. These reports allowed Plaintiffs to reject not only

       tenants with poor payment histories, but also tenants who had been evicted for various

       unlawful activities, ranging from criminal offenses such as the sale of narcotics to civil

       matters such as illegal sublets, hoarding, and unauthorized alterations. The inability to

       exclude applicants based on a documented history of undesirable behaviors impacts not

       only 335-7, 431, and 226, but all of their residents—and diminishes the value of Plaintiffs’

       investments. This again injures their right to exclude.

       78.     As the Legislature realized when enacting the 2019 amendments, see supra

Background on Rent Stabilization Section III, those amendments give tenants a right to remain in

their units—to the degradation of Plaintiffs’ right to exclude.

       79.     Given (1) the ironclad renewal requirements—which apply to various individuals

other than the existing tenant—and the necessity even after one regulated tenant has vacated to

replace him with another; (2) the rules governing evictions; and (3) the ban on considering rental

history, the Rent Stabilization Laws and these other provisions have eliminated the related rights

to exclude and possess—which means that a per se physical taking has occurred.

       80.     The Rent Stabilization Laws also deprive owners of their right to use their

property, which, again, indicates a per se physical taking. See Loretto, 458 U.S. at 435. This

deprivation of the right to use property takes a number of forms. Most notably, it deprives owners

of their personal right to make use of their property, because under the Rent Stabilization Laws,

owners are severely limited in their ability to recover their rented property for personal use.

       81.     Owners may recover only one unit for personal use (or the personal use of a family

member); this provision alone prohibits owners of rent-stabilized property from putting the vast

majority of units to their preferred personal use; for example, if an owner’s building contains


                                                 41
twenty rent-stabilized units, he or she may only recover five percent of that building for personal

use.

        82.     Co-owners of buildings cannot both recover units—only one may. N.Y. COMP.

CODES R. & REGS TIT. 9 § 26-511(9)(b).

        83.     And if an owner holds a property as a shareholder, partner, or member of an entity

(as is the case with every Plaintiff herein), the owner cannot recover an apartment for personal use.

See id. (requiring owners to be natural persons by permitting recovery only “for his or her own

personal use and occupancy”).

        84.     The owner seeking to recover a unit must also show “immediate and compelling

necessity for the unit’s use,” id., a standard which is impossible to meet in all but a tiny minority

of cases, even in those buildings in which it might be feasible to convey title from an entity (which

will often have multiple investors) to a natural person or persons. In contrast, the tenant who lives

in the unit is not required to make such a showing—or any showing, for that matter—for the tenant

to remain in the unit past the terms of his or her existing lease, blocking the owner’s personal use.

        85.     And an owner will face additional difficulties if he or she seeks to recover a unit

from a tenant who (1) has been living in the building for fifteen or more years; (2) is sixty-two or

older; or (3) has a disability. If the tenant fits into one of these categories, the owner must “offer[]

to provide and if requested, provide[] an equivalent or superior housing accommodation at the

same or lower stabilized rent in a closely proximate area.” Id.

        86.     Additionally, the Rent Stabilization Laws prohibit owners from changing the use

of their property in other ways. As discussed previously, owners no longer have a viable path to

converting rent-stabilized properties into cooperatives or condominiums, and they cannot rent the

property out for retail use, office space, or storage. And the owner cannot even put their property


                                                  42
to use in connection with a business which the owner owns and operates without obtaining

approval from the Division—which in any event is not a viable option for any of the Plaintiffs

herein.

          87.   In these various ways, the Rent Stabilization Laws commit a per se physical taking

by stripping owners of their right to use their property.

          88.   The Rent Stabilization Laws also deprive owners of their right to dispose of their

property, which is indicative of a per se physical taking. See Loretto, 458 U.S. at 435.

          89.   The Rent Stabilization Laws do so in a number of ways that have previously been

discussed. An owner is generally required to continue to rent out rent-stabilized property unless:

(1) the owner intends to use the building in connection with an owner-owned and operated

business; (2) the cost of remedying dangerous living conditions “would substantially equal or

exceed the assessed valuation of the structure”; or (3) the owner proves to the Division that he or

she plans to demolish the building and is able to do so—in which case the owner will be required

to either relocate the tenants to similar housing (and pay reasonable moving expenses and a $5000

stipend to the tenant and any increased rent costs for six years) or to pay the tenant a stipend as set

by the Division. N.Y. UNCONSOL. LAW TIT. 23 § 2524.5(b). For all the reasons set forth above,

none of these options are viable in any but a tiny minority of cases, and none are viable for any of

the Plaintiffs herein. In other words, owners are not free to dispose of their property as they see fit;

they may not even decline to renew current tenancies, and, from a practical economic standpoint,

they cannot allow a building to sit vacant without incurring substantial financial losses.

          90.   Similarly, owners no longer have a viable road to condominium or cooperative

conversions. See supra Background on Rent Stabilization Section II. Owners no longer may

implement an eviction conversion plan and must obtain purchase agreements from fifty-one


                                                  43
percent of bona fide tenants in occupancy for a non-eviction plan. This “basically eliminates the

possibility of converting occupied residential buildings to co-ops or condos,” as Jeffrey Schwartz,

who has been a real estate attorney for over three decades and has been counsel to numerous

condominium buildings, put it, Are Co-op and Condo Conversations a Thing of the Past?,

HABITAT, June 20, 2019, https://bit.ly/2UkKvXr, and “[c]ondo conversions are effectively dead”

in New York, as Stuart Saft, the chairman of the Council of New York Cooperatives and

Condominiums, stated, Josh Barbanel & Will Parker, New York Condo Conversions Near the End,

a Casualty of Rent Reform, WALL STREET JOURNAL, July 9, 2019, https://on.wsj.com/2UbfnJL.

       91.     Unable to exclude and possess, use, or dispose of their property—and thus deprived

of the most important “sticks” in the bundle of property ownership, see Kaiser Aetna v. United

States, 444 U.S. 164, 176 (1979)—owners of rent-stabilized property have suffered a per se

physical taking.

       C.      The Rent Stabilization Laws Engage in a Physical Taking Because They Deprive
               Owners of Their Reversionary Interests in Leased Property.

       92.     When examined in light of what the Rent Stabilization Laws do to owners’

reversionary interests, it is yet again clear that the Rent Stabilization Laws commit an

uncompensated per se physical taking.

       93.     It has long been recognized that an owner of property who chooses to lease that

property out retains a vital interest in the property: a reversionary right to possess and use the

property after the term of the lease ends. As the Second Restatement of Property puts it, “the

landlord has a reversionary interest in the leased property” and there will be an “eventual

resumption of possession by the landlord” after the term of the lease comes to an end. REST. 2D OF

PROPERTY, LAND. & TEN. § 12.2 cmt. C (1977). The right to possess the leased property upon

termination of the lease forms the heart of this reversionary interest.

                                                 44
        94.     No less than an easement or a leasehold, this reversionary interest is a form of

property that cannot be taken for public use without just compensation. See Manocherian v. Lenox

Hill Hosp., 643 N.E.2d 479, 485 (N.Y. 1994) (considering “reversionary property interests” when

assessing a takings claim); Rent Stabilization Ass’n of New York City, Inc. v. Higgins, 630 N.E.2d

626, 633–34 (N.Y. 1993) (intimating that in the context of a takings claim, owners of rent-

stabilized units may be “deprived of their reversionary interest” if tenancies were made “perpetual”

by law); 520 E. 81st St. Assocs. v. Lenox Hill Hosp., 555 N.Y.S.2d 697, 701 (N.Y. App. Div. 1990),

rev’d on other grounds, 573 N.E.2d 567 (N.Y. 1991) (holding that a law was a physical taking

under Loretto because it “transferr[ed a property owner’s] reversionary interest . . . to the tenant

. . . the existence of which is, to all intents and purposes, perpetual”); cf. 17B Carmody-Wait New

York Practice with Forms § 108:34 (2d ed. 2019) (“The determination of whether a property

interest exists to support a takings claim is typically the threshold inquiry. . . . This right or interest

may be . . . a life or reversionary interest . . . .”); see also Preseault v. United States, 100 F.3d

1525, 1549–52 (Fed. Cir. 1996) (en banc) (finding that when the government had taken away a

reversionary interest, there was a physical taking that had to be compensated).

        95.     Here, the Defendants have done just that: they have prevented owners from

recovering their property at the end of a leasehold and thus taken owners’ reversionary interests.

An owner is forced to renew a lease even over his or her objection, and an owner cannot put his or

her rent-stabilized property to a different use. This is the ultimate taking of a reversionary

interest—that must be compensated to avoid running afoul of the Takings Clause.

        96.     In this regard, enactment of the Tenant Protection Act was decisive: as long as rent

stabilization was a temporary emergency measure, the law—even if it was no more than a legal

fiction—held that an owner’s reversion would be restored as soon as the temporary emergency


                                                    45
ended. Instead, perpetual tenancies are now possible, and as Judge Bellacosa observed in Higgins,

630 N.E.2d at 635, is inevitable that, in at least some cases, rent-stabilized tenancies will be

“functionally transformed into perpetual stakeholds.” In each such instance, the owner is literally

deprived of its reversion, just as it is in the case of those not-for-profit corporations that are now

free to install an endless rotating succession of “at risk” subtenants in any rent-stabilized apartment

they rent. See supra note 6. As the destruction of the reversionary interest by the Rent Stabilization

Laws is no longer a temporary “emergency” measure, the Laws now create the possibility of

perpetual tenancies, a taking under New York’s own Court of Appeals precedent, and, absent just

compensation, an unconstitutional taking under the Fifth and Fourteenth Amendments as well.

       D.      There is No Temporary Emergency Justification for the Rent Stabilization Laws
               That Overrides the Takings Clause.

       97.     The purported declarations of “emergency” by the State and City of New York do

not change the Takings Clause analysis because such declarations no longer are temporary.

       98.     In a pair of cases decided almost a century ago, the Supreme Court rejected Takings

Clause challenges to rent regulation in the District of Columbia and in New York. See Block v.

Hirsh, 256 U.S. 135 (1921); Marcus Brown Holding Co. v. Feldman, 256 U.S. 170 (1921).

       99.     As an initial matter, these cases are no longer good law; they predate the

development of the modern doctrinal framework for takings analysis, which has moved away from

the understanding of the interaction between takings claims and the police power that the Supreme

Court previously held. Cf. Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1022–24 (1992)

(discussing developments in the Supreme Court’s jurisprudence that occurred after the 1920s); see

Block, 256 U.S. at 156–57 (discussing the relationship between police power and takings).




                                                  46
          100.   But even assuming that Block and Marcus Brown are still good law, this case does

not fall within their ambit—or, more precisely, their reasoning supports finding a taking in this

case.

          101.    The Block Court upheld the laws in part because they were “made necessary by

emergencies growing out of [World War I].” 256 U.S. at 154. A year later, the Court emphasized

the limited nature of this temporary emergency exception, explaining that “a strong public desire

to improve the public condition is not enough to warrant achieving the desire by a shorter cut than

the constitutional way of paying for the change” and noting that Block involved a law “dealing

with the congestion of Washington . . . caused by the war, [that] dealt with laws intended to meet

a temporary emergency.” Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 416 (1922) (emphasis

added).

          102.   The Rent Stabilization Laws have existed in some form or another since 1969—

that is, for fifty years—which means they are anything but temporary. And by passing the Tenant

Protection Act and eliminating the need for renewal of the law authorizing rent stabilization every

four to eight years, the State confirmed that rent stabilization is no temporary emergency matter in

the State of New York.

          103.   The permanent nature of the Rent Stabilization Laws brings them out from under

Block and Marcus, where the laws at issue were “justified only as a temporary measure.” Block,

256 U.S. at 157 (emphasis added). Indeed, the Court in Block recognized that permanent rent

regulation would not survive the Takings Clause on the basis of an emergency justification,

reasoning that “[a] limit in time, to tide over a passing trouble, well may justify a law that could

not be upheld as a permanent change.” Id. at 157 (emphasis added). Thus, as Justice Rehnquist

explained, “the very fact that there is no foreseeable end to the emergency”—here, one that New


                                                47
York purports has existed for fifty years—“takes [a] case outside the Court’s holding in Block v.

Hirsh.” See Fresh Pond Shopping Ctr., Inc. v. Callahan, 464 U.S. 875, 878 (1983) (Rehnquist, J.,

dissenting from dismissal for want of substantial federal question). In truth, the now-permanent

Rent Stabilization Laws, deemed necessary “to protect the public health, safety and welfare,” see

Tenant Protection Act, Part D § 1, plainly seek to achieve that goal by “a shorter cut than the

constitutional way of paying for the change,” Mahon, 260 U.S. at 416.

       104.    Defendants therefore cannot point to the purported “emergency” nature of the Rent

Stabilization Laws, because those laws are not temporary in nature—and are subject to a standard

Takings Clause analysis (which they fail).

               E.      These Physical Takings Have Deprived Plaintiffs of Their Property Without
                       Any Compensation.

       105.    Defendants have engaged in physical takings of Plaintiffs’ property—but have not

provided any compensation, let alone “just compensation,” for the takings.

       106.    Specifically, the permanent forced physical occupation of Plaintiffs’ rent-stabilized

apartments, subject to perpetually decreasing net operating income, and in the case of 699 Venture

subject to drastic immediate reductions in net operating income, has devalued these properties in

an amount to be determined at trial, believed to be between thirty and fifty percent of their value.

II.    THE RENT STABILIZATION LAWS ARE A REGULATORY TAKING OF PRIVATE
       PROPERTY WITHOUT JUST COMPENSATION.

       107.    Just as the Takings Clause prohibits the physical, direct taking of private property

without just compensation, it also bars regulations that so interfere with property rights that they

amount to an indirect, uncompensated taking. Without that protection “the natural tendency of

human nature” would be to extend regulations “until at last private property disappears.” Mahon,

260 U.S. at 415. Therefore, “while property may be regulated to a certain extent, if regulation goes


                                                48
too far it will be recognized as a taking.” Id. And a regulation “goes too far” in this context if it

“unjustly imposes a burden on [landlords] that should ‘be compensated by the government, rather

than remaining disproportionately concentrated on a few persons.’” Yee v. City of Escondido, Cal.,

503 U. S. 519, 531 (1992) (brackets in original omitted) (quoting Penn Central Transp. Co. v. New

York City, 438 U.S. 104, 124 (1978)).

       108.    The amended Rent Stabilization Laws go far beyond the threshold for regulatory

takings. They depress landlords’ rental income and reduce the value of rent-stabilized buildings.

In doing so, the Rent Stabilization Laws clearly run afoul of the Takings Clause’s core principle:

that government may not “forc[e] some people alone to bear public burdens which, in all fairness

and justice, should be borne by the public as a whole.” Armstrong v. United States, 364 U.S. 40,

49 (1960).

       A.      The Rent Stabilization Laws Have Taken Plaintiffs’ Property Under the Penn
               Central Test.

       109.    Although there is no “set formula” for evaluating regulatory takings, the Supreme

Court often considers three factors first distilled in Penn Central Transportation Company v. City

of New York. That test provides that

       when a regulation impedes the use of property without depriving the owner of all
       economically beneficial use, a taking still may be found based on a complex of
       factors, including (1) the economic impact of the regulation on the claimant; (2) the
       extent to which the regulation has interfered with distinct investment-backed
       expectations; and (3) the character of the governmental action.

Murr v. Wisconsin, 137 S. Ct. 1933, 1943 (2017) (quotation marks omitted).

       110.    Although the Supreme Court has never applied the Penn Central factors to rent

control statutes, in Yee it indicated that numerous features of rent control might support a

regulatory takings claim, such as whether the regulation “transfers wealth only to the incumbent

[tenants],” Yee, 503 U.S. at 530, or “deprives [property owners] of the ability to choose their

                                                 49
incoming tenants,” id. at 530–31. (The Court declined to reach the regulatory takings theory in Yee

because the plaintiffs had failed to raise a regulatory takings question in their petition for certiorari.

See id. at 535–38.)

        111.    Similarly, in Pennell v. City of San Jose, 485 U.S. 1, 9–10 (1988), the Court held

premature another Takings Clause challenge to a rent-control ordinance that allowed the city to

take into account the “hardship” to a tenant when deciding whether an individual landlord’s rent

was reasonable. But Justice Scalia, joined by Justice O’Connor, disagreed with the majority that

the challenge was premature and concluded on the merits that that the ordinance was a regulatory

taking without just compensation because it “establish[ed] a welfare program privately funded by

those landlords who happen to have ‘hardship’ tenants,” even though the landlords were neither

“the source [n]or the beneficiary of the high-rent problem.” Id. at 22 (Scalia, J., concurring in part

and dissenting in part).

        112.    As Justice Scalia explained, the “traditional manner in which American

government has met the problem of those who cannot pay reasonable prices for privately sold

necessities—a problem caused by society at large—has been the distribution to such persons of

funds raised from the public at large through taxes . . . .” Id. at 21. Indeed, precisely because of the

Takings Clause, “this is the only manner our Constitution permits.” Id. at 22. San Jose’s “hardship”

ordinance attempted an end-run around this traditional and constitutionally mandated method of

establishing welfare programs and sought instead to impose a disproportionate burden on landlords

to subsidize “hardship” tenants. “[W]ith relative invisibility and thus relative immunity from

normal democratic processes,” id., the city had attempted to accomplish with a private wealth

transfer what it could not dare politically to implement through taxation.




                                                   50
       113.    Justice Scalia’s analysis of rent regulation in Pennell is compelling and no majority

of the Supreme Court has ever ruled otherwise. On the basis of his argument in Pennell, the Rent

Stabilization Laws clearly effect a regulatory taking. Indeed, further balancing of the Penn Central

factors is unnecessary once it is recognized that the 2019 amendments permanently entrench what

is in substance a “private wealth transfer” aimed at paying for a welfare program that Defendants

are unwilling to finance through taxation. Id.

       114.    Like the private welfare program established by San Jose in Pennell—which the

city sought as a substitute for the traditional “process of taxing and spending,” id. at 23—the Rent

Stabilization Laws transfer wealth from owners of rent-stabilized property to tenants who live in

rent-stabilized property. New York’s highest court certainly understands the Rent Stabilization

Laws this way, acknowledging that the rent stabilization regime

       is an exceptional regulatory scheme that enables a specifically targeted group of
       tenants to maintain housing in New York City. This uncommon regulatory program
       reflects the legislative intent to create a benefit for certain individuals who fall
       below certain income or rent thresholds, based upon the legislature’s conclusion
       that there is a continuing housing emergency. While the rent-stabilization laws do
       not provide a benefit paid for by the government, they do provide a benefit
       conferred by the government through regulation aimed at a population that the
       government deems in need of protection.

In re Santiago-Monteverde, 22 N.E.3d 1012, 1016 (N.Y. 2014) (some emphases added). The New

York Court of Appeals therefore has confirmed that Defendants’ rent-stabilization regime

subsidizes the perceived needs of one class of society at the expense of another. See also supra

Background on Rent Stabilization Section I (discussing how the Rent Guidelines Board considers

the affordability of rent-stabilized housing for low-income tenants when setting the annual rent

increases for rent-stabilized units). Following Justice Scalia’s cogent discussion of this issue in

Pennell, the Rent Stabilization Laws are a regulatory taking.



                                                 51
       115.    Justice Scalia’s persuasive analysis in Pennell should inform this Court’s

application of the Penn Central test. But even setting Pennell aside, a straightforward application

of the Penn Central factors demonstrates that the amended Rent Stabilization Laws are an

uncompensated regulatory taking of Plaintiffs’ property.

       116.    Significant Economic Impact. The economic consequences of the amended Rent

Stabilization Laws on Plaintiffs are severe. Two such effects are especially notable.

       117.    First, the Rent Stabilization Laws self-evidently reduce the rent rates paid by

tenants to Plaintiffs. Even before the 2019 amendments, median regulated rents in Manhattan were

approximately fifty-three percent below those market rents in the Borough. Josh Barbanel,

Wealthy, Older Tenants in Manhattan Get Biggest Boost From Rent Regulations, WALL STREET

JOURNAL, June 12, 2019, https://tinyurl.com/yyfr73aa. New York’s own Department of Finance

estimates that the income from unregulated units built in Manhattan before 1973 can be as much

as sixty to ninety percent higher than those similarly situated units subject to rent stabilization.

NEW YORK CITY DEPARTMENT OF FINANCE, FY 2020 Guidelines for Properties Valued Based on

the Income Approach, Including Office Buildings, Retail, and Residential Properties, Jan. 15,

2019, https://tinyurl.com/y4ax65cw. And those are only averages. In the lower Manhattan

buildings operated by Plaintiffs 226 and 431, unregulated rents run some two-and-a-half times the

regulated levels, allowing the regulated tenants to reap an average annual windfall of $25,000

based on the sole criterion of the length of their occupancies.

       118.    And the disparity between stabilized and market rent rates has only grown over

time, in large part because the Rent Guidelines Board in recent years has authorized only de

minimis annual rent increases for stabilized units. For example, between 2014 and 2017, while the

median monthly contract rent for market units increased 3.22% annually—a 10% increase over


                                                 52
the three-year period—the rent for stabilized units averaged annual increases of only 0.85%—a

2.6% increase over the same period. NEW YORK CITY RENT GUIDELINES BOARD, 2018 Income and

Affordability Study, Apr. 5, 2018, https://bit.ly/2GXxv1Y.

       119.    Perhaps most important, even the Rent Guidelines Board has recognized that its

annual rent increases do not keep pace with property owners’ operating expenses. For instance,

while the Board estimates that owner expenses have increased approximately 5.4% on average

over the last twenty years—a cumulative cost increase of 169%—it has approved rent increases at

only half that rate—a cumulative increase of only 66%. Compare NEW YORK CITY RENT

GUIDELINES BOARD, 2018 Price Index of Operating Costs, Apr. 12, 2018, https://bit.ly/2H1BlqY,

with NEW YORK CITY RENT GUIDELINES BOARD, 1999 Price Index of Operating Costs, May 4,

1999, https://bit.ly/2S4b5SP. This chasm between owners’ expenses and their rental income

directly impacts net operating incomes, which have likewise decreased each year under the Rent

Stabilization Laws. For units with long-term tenants, property owners subject to the Rent

Guidelines Board’s low rent-rate increases are already receiving grossly depressed rents, and often

already operating those apartments at a loss. And now, with all alternative potential sources of

revenue growth choked off, even units that recently turned over, or that may turn over in the future,

will grow increasingly less profitable—or more unprofitable. Ultimately, rent-stabilized owners,

including Plaintiffs herein, risk having no net operating income at all, a far cry from the increasing

net operating income that most investors reasonably expect.

       120.    Second, because they reduce rental income and restrict property owners’

disposition of their own units, the Rent Stabilization Laws unsurprisingly work a dramatic

reduction in the value of rent-stabilized buildings. The value of real property, like other assets, is

a function of the net present value of future expected income. In addition to the above described


                                                 53
diminution of net operating income caused over time by the Rent Guidelines Board and

exacerbated by the Tenant Protection Act, the overcharge liability and corresponding rent

reductions—not only from existing claims, but from unknown claims yet to be filed, which have

no statute of limitations—faced by 699 Venture, and thousands of regulated landlords similarly

situated, threaten open-ended exposure to damages, compounded by a permanent reduction to net

operating income. The elimination of any statute of limitations on a rent overcharge complaint,

combined with the mandate that a fact finder examine the entire rent history of an apartment in

adjudicating a complaint 8; the new cumbersome eviction procedures; the inability to properly

screen incoming tenants; and of course the inability to exit the business have all taken their toll.

And the impact is not speculative: already, the first major transaction in the multifamily rent-

stabilized market reflects a drop in value of almost forty percent, consistent with the one-third loss

in value incurred by Plaintiff FGP. See Georgia Kromei & Rich Bockman, A&E Real Estate Buys

Huge Rent-Stabilized Portfolio at Deep Discount, THE REAL DEAL, Nov. 19, 2019,

https://bit.ly/301IOil. And that is for a seller fortunate enough to find a buyer: already the volume

of transactions has fallen by fifty percent. Id. There can be no serious dispute that the economic

impact of the Tenant Protection Act is deep and dire for the industry.

       121.    Plaintiffs’ own properties demonstrate the reality that rent stabilization lowers

rental value. For example, in the lower Manhattan buildings operated by Plaintiffs 226 and 431,

unregulated rents run some two-and-a-half times the regulated levels, allowing the regulated


       8
          While it is unclear exactly how far back such an inquiry might go, the amended Rent
Stabilization Laws and Emergency Tenant Protection Act mandate, at minimum, review of any
irregularity contained within the registration history, which now spans thirty-five years, a span
which increases every year. In theory, there is nothing to prevent examination of the history dating
to the dawn of rent stabilization, now fifty years ago. It is possible to envision a future under the
current Rent Stabilization Laws in which an overcharge complaint brings up for review and
analysis rental events that occurred prior to the birth of any party or potential witness.
                                                 54
tenants to reap an average annual windfall of $25,000 based on the sole criterion of the length of

their occupancies. And in the case of 431’s building at 172 Prince Street, if the stabilized units

commanded rents comparable to the unregulated ones, income for the twenty-five-unit building

would increase by some $145,000 per annum, conservatively adding $3 million to the building’s

value.

         122.   Plaintiffs, too, have suffered losses from the 2019 amendments. For example and

as noted, FGP had an accepted offer to sell 309 West 109th Street for $2.7 million; upon passage

of the Tenant Protection Act, the offer immediately dropped to $1.8 million.

         123.   Interference with Investment-Backed Expectations. When the State adopted its

first rent-stabilization statute in 1974, it justified the measure because of a housing “emergency”

caused by World War II and a resulting vacancy rate below five percent. See infra Background on

Legal Claims Section IV.B.i. No one expected rent stabilization to be a permanent feature of the

State’s housing law. The State Legislature declared as much when passing the statute. See N.Y.

UNCONSOL. LAW TIT. 23 § 8622 (McKinney) (explaining that “the ultimate objective of state

policy” is “the transition from regulation to a normal market of free bargaining between landlord

and tenant”). Any reasonable property owner in the years following that declaration would surely

have thought that rent stabilization was only a temporary measure calibrated to improving the

vacancy rate, and, relying on the State’s own word, such a property owner would have invested

accordingly.

         124.   These expectations were strongly reinforced by, in particular, the Rent Regulation

Reform Acts in the 1990s, which as noted above had as their stated goals effecting the eventual

transition to a free market, incentivizing the improvement of the housing stock, and relieving

owners of the onerous burden of maintaining rent records indefinitely. Further, implicit in their


                                                55
goals and in the structure of the reformed regulatory scheme they ushered in was that vacancy and

longevity allowances, luxury deregulation, statutorily mandated individual apartment

improvement increases, and rational limitations on rent overcharge complaints would collectively

offset the inherently confiscatory nature of the Rent Guidelines Board rate setting process. Simply

put, the Rent Regulation Reform Acts created a reasonable investment-backed expectation that

owners could realize a reasonable return even while operating in an inherently irrational system

that subsidized an arbitrary subset of renters—indigent and affluent alike, though more often

affluent—based essentially on how long they had been tenants in their apartments.

       125.    And, of course, Plaintiffs themselves held these expectations, and, like the rest of

the New York real estate industry, reasonably relied on them in purchasing and/or holding and/or

improving their properties. Plaintiff 335-7, for example, relied on the major capital improvement

provisions, embodied in the original Rent Stabilization Law and continued (and reaffirmed) for

fifty years, in investing $800,000 on a major capital improvement at their 14th Street properties,

an investment which at minimum has been diminished, but which will further be subject to new

needlessly detailed requirements and restrictions such as a requirement to submit “before”

photographs that Plaintiff does not have—which by a reading of the Tenant Protection Act’s plain

language will bar collection of the major capital improvement. Further, any increases granted by

the Division based on this major capital improvement cannot be collected until at least sixty days

after the Division finally approves the increase—a process that cannot begin until work is complete

and then often takes several years, and the cost of financing the improvement cannot form the basis

for any rent increase.

       126.    Before the 2019 amendments, 335-7 would have ultimately been entitled to

retroactively increase rents, beginning when 335-7 submitted its application. But that allowance


                                                56
has now been repealed. Beginning with the Division’s approval (assuming it approves the full

$800,000), 335-7 can collect an additional $27,429 per year in rent on its regulated units—

assuming no vacancies and no uncollected arrears. Prorating the $800,000 cost, these units account

for $342,857 of the total outlay. But because the 2019 amendments limit annual rent increases for

any individual tenant to 2%, the $27,429 increase, which represents roughly a 6.8% increase in the

annual regulated rent roll for 335-7, will take between three and five years to phase in (depending

on the amount of each tenant’s rent). Assuming a modest 4.5% interest rate and adding that cost

to 335-7’s investment during the period in which 335-7 will be unable to collect any increase, 335-

7’s cost of funds on a $370,000 investment amounts to $16,650 per year. Over the roughly twenty-

seven years of full rent collection, 335-7 will recover about $291,000 on its initial outlay—a

negative return even without accounting for the time value of money, vacancies, and unrecovered

arrears.

           127.   Thus, under the post Tenant Protection Act Rent Stabilization Laws, performing

major capital improvements turns out to be yet another money losing proposition, a result

obviously inconsistent with every investment-backed expectation created by the history of rent

stabilization, not to mention inconsistent with the reasonable expectation of any investor.

           128.   The purpose of consideration of a plaintiff’s reasonable investment-backed

expectations in the context of a Penn Central regulatory takings analysis is, in the first instance,

to limit recovery in such cases to property owners who can demonstrate that they acquired their

property in reliance on a regulatory scheme that did not include the changes they challenge. See

Cienega Gardens v. U.S., 331 F.3d 1319, 1345–46 (Fed. Cir. 2003). Notwithstanding this

limitation, the fact that a plaintiff has long been involved in a particular business does not defeat a

regulatory takings claim. As the Supreme Court held in Palazzolo v. Rhode Island, 533 U.S. 606,


                                                  57
627 (2001), regulatory takings arguments “assert[ing] that a particular exercise of the State’s

regulatory power is so unreasonable or onerous as to compel compensation” are not restricted only

to those who acquire the burdened property before the challenged regulation was enacted.

Otherwise, “the postenactment transfer of title would absolve the State of its obligation to defend

any action restricting land use, no matter how extreme or unreasonable” and would essentially “put

an expiration date on the Takings Clause.” Id. This principle was reaffirmed and strengthened by

the Supreme Court in Murr v. Wisconsin, in which the Court, citing Palazzolo, noted that

“[a]lthough property interests have their foundations in state law . . . States do not have the

unfettered authority to shape and define property rights and reasonable investment-backed

expectations.” 137 S. Ct. 1933, 1944–45 (2017) (quotation marks omitted). Put simply, state

regulations that are unreasonably burdensome “do not become less so through passage of time or

title.” Palazzolo, 533 U.S. at 627. In point of fact, Palazzolo and Murr ensure that the inherently

confiscatory rent setting procedures of the Rent Guidelines Board will be unconstitutional for

future owners as well as for present ones. With that said, however, the existing state regulatory

scheme is the starting point for evaluating whether a new challenged enactment interferes with

reasonable investment-backed expectations to a degree severe enough to constitute a regulatory

taking.

          129.   Applying the foregoing analytical framework, there should be little doubt that the

Tenant Protection Act works a dramatic and unconstitutionally excessive interference with

Plaintiffs’ actual reasonable investment-backed expectations. And, as also noted, the Tenant

Protection Act marked not merely a change in the scope of the Rent Stabilization Laws, but a

radical alteration of their purposes and functions. Consider the expectations of owners and

investors prior to the Tenant Protection Act—all based on the existing state law statutory scheme—


                                                 58
and how they have all been dashed: (1) previously, an owner could reasonably expect net operating

income to increase over time; (2) previously, an owner could expect the value of its investment to

increase over time; (3) previously, an owner could expect to recoup its investment in individual

apartment improvements and major capital improvements; (4) previously, an owner could expect

that, if so advised, it could convert a property to condominium or cooperative ownership; (5)

previously, an owner could expect to be able to exclude tenants based upon a history of being sued

by prior landlords; and (6) previously, an owner could expect repose from meritless rent

overcharge complaints attacking ancient justified rent increases. 9

       130.    Owners’ expectations, based entirely on existing law, were as such reasonable by

definition. Under the Tenant Protection Act, they have not merely been modified. They have been

abrogated. The economic impact of the amendments on property owners is already dire. Two

studies have concluded that rent-stabilized properties lost between twenty and forty percent of

their (already depreciated) value the instant the 2019 amendments were passed. See YARDI

MATRIX, New York Rent Control: Paved With Good Intentions at 2 (July 2019),

https://bit.ly/2GROtyI (click on “available for download” to access bulletin) (finding that “the

values of properties with stabilized units dropped anywhere between 20–40 percent overnight”—

which comes out to a loss of between $520 billion and $1.04 trillion (based on a value of $2.6

trillion)); see also Bill Johnson, Assessing the Impact of New York’s Rent Control Law, YIELD



       9
          The probability of rent rollbacks, see infra Background on Legal Claims Section V,
reinforces that the 2019 amendments now box owners into a business with perpetually diminishing
returns. Of course, all this was completely unanticipated and in violation of owners’ reasonable
investment-backed expectations; they never expected that they could be liable for decades-old rent
increases merely because they failed to retain records—in reliance on the previous law. The effect
of this change in the law is to impose arbitrary retroactive liability on property owners that is akin
to the retroactive liability that the Supreme Court held unconstitutional in Eastern Enterprises v.
Apfel, 524 U.S. 498 (1998).
                                                 59
PRO, Aug. 7, 2019, https://bit.ly/2Z5fn0z. This gutting of value reflects the draconian effects of

the Tenant Protection Act. Combined with owners’ new inability to exit the market, it is no

exaggeration to say that owners of rent-stabilized housing in New York have gone from being

independent business operators—albeit in a regulated industry—to being providers of a subsidized

product deemed necessary by the State, at a controlled price that, sooner or later, will deny them a

fair return on their investments. Based on the extent of interference with reasonable investment-

backed expectations, the Tenant Protection Act is a regulatory taking.

       131.    Extraordinary Character of the Regulation. Whenever a regulation destroys

“one of the most essential sticks in the bundle of rights [that] are commonly characterized as

property,” such as the right to exclude or the right to control the disposition of property, it is more

likely a taking. Hodel v. Irving, 481 U.S. 704, 715 (1987) (quoting Kaiser Aetna v. United States,

444 U.S. 164, 176 (1979)).

       132.    As described above, see supra Background on Legal Claims Section I, the amended

Rent Stabilization Laws are a per se taking because they prevent owners from holding many of the

“essential sticks” of the property-rights bundle. And even if the Rent Stabilization Laws are not

enough of a physical invasion to constitute a per se taking, they would come so close to that

threshold that their character weighs heavily in favor of at least deeming them a regulatory taking.

       133.    Moreover, a statute is more likely to be a regulatory taking when it lacks a

“‘reciprocity of advantage’ to everyone concerned.” Lucas v. South Carolina Coastal Council, 505

U.S. 1003, 1018 (1992) (quoting Mahon, 260 U.S. at 415), or when the “whole benefit gained” by

the regulation is not greater “than the sum of the burdens imposed,” Hodel, 481 U.S. at 716. Where

these features are present, it is “more likely that the property ‘is being pressed into some form of

public service under the guise of mitigating serious public harm.’” Tahoe-Sierra Preservation


                                                  60
Council, Inc. v. Tahoe Regional Planning Agency, 535 U.S. 302, 350 (2002) (quoting Lucas, 505

U.S. at 1018).

       134.      Here, the Rent Stabilization Laws do not yield an “average reciprocity of

advantage” to both landlords and tenants. Lucas, 505 U.S. at 1018

       135.      At every turn and in nearly every conceivable way, New York’s rent stabilization

scheme in the Tenant Protection Act era is tailored only to benefit tenants, especially those already

living in stabilized units. Indeed, that is arguably the explicit purpose of the rent stabilization

regime. See Santiago-Monteverde, 22 N.E.3d at 1016 (explaining that rent stabilization in New

York is a “benefit . . . aimed at a population that the government deems in need of protection,”

namely tenants).

       136.      The rent-regulated apartments owned by Plaintiffs 335-7, 431, and 226 are not

profitable. Averaging operating costs (not including mortgage interest costs) for the buildings

owned by these Plaintiffs on a per unit basis and then comparing those costs to the rents they are

allowed to collect shows that the thirty-seven regulated units in these buildings operated at a loss

of $227,000 in 2019. And, while prior to the 2019 amendments these Plaintiffs could expect to

increase rents and often deregulate units upon vacancy, those options have now been largely

foreclosed. Further, the lease renewal increases allowed by the Rent Guidelines Board have not

kept pace with increases in these Plaintiffs’ operating costs. As such, under the 2019 amendments,

the losses on these Plaintiffs’ regulated units are guaranteed to increase over time.

       137.      Property owners receive no reciprocal benefits from the Rent Stabilization Laws.

They lose the right to control and dispose of their property; they lose the value of their property;

and they lose whatever profit they could otherwise make from their property. But they receive




                                                 61
nothing in return. This complete lack of reciprocity demonstrates rent stabilization’s true nature:

conscripting Plaintiffs’ property in the exclusive service of tenants.

       138.    And the balance of benefits and burdens under the Rent Stabilization Laws evince

a regulatory taking.

       139.    Unlike a traditional “public program adjusting the benefits and burdens of

economic life to promote the common good,” Penn Central, 438 U.S. at 124, pursued through

across the board taxes, see Pennell, 485 U.S. at 21 (Scalia, J., concurring in part and dissenting in

part), the benefits here are concentrated on a subset of New York tenants. So, too, the burdens are

concentrated on a portion of New York landlords.

       140.    Because neither the benefits nor the burdens are diffuse, the Rent Stabilization

Laws have effects akin to a law taking property from A and giving it to B. That constitutes a taking

under the Constitution.

       141.    And, in any event, many owners have suffered a regulatory taking as a result of the

Rent Stabilization Laws under the theory adopted in Lucas v. South Carolina Coastal Council. In

Lucas, the Supreme Court re-invigorated the rule “that when the owner of real property has been

called upon to sacrifice all economically beneficial uses in the name of the common good, that is,

to leave his property economically idle, he has suffered a taking.” 505 U.S. at 1019. Under the

Rent Stabilization Laws, owners are suffering a slow but nevertheless real taking under Lucas:

even if their rent-stabilized properties may have an economically beneficial use at the moment, the

laws ensure that their properties will continue to lose value until they eventually have no

economically beneficial use. The first rent increase approved by the Rent Guidelines Board after

enactment of the 2019 amendments illustrates this reality; the Board only permitted a 1.5% or

2.5% increase in rents for rent-stabilized apartments—a sum that does not come close to keeping


                                                 62
pace with property owners’ increasing costs. It does not matter that such a result will occur in the

future; Lucas surely would not permit a law that explicitly deprived an owner of all economically

beneficial uses of their property in five years, and the fact that the Rent Stabilization Laws do so

implicitly does not change the outcome: that there has been a regulatory taking.

       B.      The Rent Stabilization Laws Have Taken Plaintiffs’ Property Because They
               Constitute a Land-Use Exaction.

       142.    Aside from the Penn Central test, the Supreme Court has also held that certain land-

use exactions are regulatory takings for which just compensation is due under the Nollan/Dolan

analysis. See Dolan v. City of Tigard, 512 U.S. 374 (1994); Nollan v. California Coastal Comm’n,

483 U.S. 825 (1987). According to these cases, “a unit of government may not condition the

approval of a land-use permit on the owner’s relinquishment of a portion of his property unless

there is a ‘nexus’ and ‘rough proportionality’ between the government’s demand and the effects

of the proposed land use.” Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S. 595, 599 (2013).

       143.    The Court in Yee noted that if a rent-control ordinance in practice transferred wealth

only to a small group of beneficiaries, that fact “may shed some light on whether there is a

sufficient nexus between the effect of the ordinance and the objectives it is supposed to advance,”

503 U.S. at 530 (citing Nollan, 483 U.S. at 834–35), thus making clear that rent control laws

implicate the Nollan/Dolan inquiry. The Yee Court further invoked these cases when explaining

that any statute “compel[ling] a landowner over objection to rent his property or to refrain in

perpetuity from terminating a tenancy” might be a regulatory taking. Yee, 503 U.S. at 528 (citing

Nollan, 483 U.S. at 831–32).

       144.    The Court’s statements in Yee indicate that a regulatory takings challenge to the

Rent Stabilization Laws may proceed under the Court’s Nollan/Dolan line of cases. And, indeed,

New York has long recognized that Nollan/Dolan analysis is appropriate in evaluating the

                                                63
constitutionality of the rent laws. See Seawall Assocs. v. City of New York, 542 N.E.2d 1059, 1068

(N.Y. 1989) (finding New York City’s law compelling rental of single-room occupancy units

unconstitutional under Nollan because, although the stated aim of the statute was to reduce

homelessness, vacant units were not earmarked for homeless renters and reasoning that “[w]hile,

of course, any increase in the supply of low-cost housing would benefit some prospective tenants,

it is by no means clear that it would benefit the homeless”); see also Manocherian v. Lenox Hill

Hosp., 643 N.E.2d 479, 483 (1994); Rent Stabilization Ass’n of New York City, Inc. v. Higgins,

630 N.E.2d 626, 633–34 (N.Y. 1993). 10

       145.    Applying the Nollan/Dolan line of cases, the Rent Stabilization Laws are clearly a

regulatory taking. These cases prohibit “the . . . government [from] us[ing] its substantial power

and discretion . . . to pursue governmental ends that lack an essential nexus and rough

proportionality to the effects” on the use of the owner’s property, “thereby diminishing without

justification the value of the property.” Koontz, 570 U.S. at 614.

       146.    For the same reasons presented elsewhere in this complaint, the purported ends of

the amended Rent Stabilization Laws—stated in the Tenant Protection Act at Part D § 1 as

prevention of uncertainty, potential hardship and dislocation of all tenants, regulated and

unregulated alike, and protection of “the public health, safety and general welfare,” and more

generally defined as preventing “speculative, unwarranted and abnormal increases in rents,”

“uncertainty, hardship and dislocation,” “unjust, unreasonable and oppressive rents,” and to



       10
            In Manocherian, the New York Court of Appeals, over the dissent of Judge Levine,
evaluated the constitutionality of an amendment to the Rent Stabilization Code independently of
the Rent Stabilization Code as a whole and found that the amendment lacked the required nexus
to the stated aims of rent stabilization. The Manocherian court, like the Supreme Court in Yee, also
stressed that the statute in issue benefitted only a small and discrete group of tenants rather than
the public as a whole.
                                                64
“forestall profiteering, speculation and other disruptive practices,” id. at Part G § 2—lack the nexus

and rough proportionality needed to justify the government’s exaction and transfer of Plaintiffs’

reversionary interest in their properties, to say nothing of the destruction of Plaintiffs’ equity.

       147.    As explained in Yee, when the government’s restrictions compromise the landlord’s

reversionary interest in a manner that does not amount to a complete permanent occupation, the

regulation still implicates Nollan/Dolan analysis if, in its application, it has the effect of

“compel[ling] a landowner over objection to rent his property.” Yee, 503 U.S. at 528. And, while

the Rent Stabilization Laws theoretically exist to benefit the public as a whole, in practice they

benefit a relatively small and discrete class of existing tenants—tenants who would otherwise

suffer no harm from Plaintiffs making their properties available for residential rent, much less a

harm that is proportionate to the costs the Rent Stabilization Laws impose on Plaintiffs. And

finally, Yee counsels that where, as here, a rent control ordinance has the effect, in its application,

of compelling a landlord to rent at controlled rates, that effect is a “condition” on the landlord’s

right to operate its property, and therefore subject to Nollan/Dolan scrutiny. See id. at 532.

       148.    The Nollan/Dolan nexus requirement is satisfied only when an owner’s use of his

or her property causes harms to the broader public that would provide a proper basis for the

government forbidding the use altogether and these harms can be partly remedied by transferring

a portion of the property to the government for public use. See Nollan, 483 U.S. at 837 (land-use

exaction fails nexus requirement if it does not further an end that could be advanced to justify

outright prohibition on owner’s proposed use). Far from causing harms that the Rent Stabilization

Laws are designed to redress, Plaintiffs’ use of their property—renting it out to residential

tenants—actually reduces those same harms. If Plaintiffs were prohibited from renting their

apartments, vacancy rates would decrease, overall residential rental prices would rise with the


                                                  65
decline in supply, and there would be fewer apartments available for rent by low-income residents

and racial and ethnic minorities. In renting their apartments for residential use, Plaintiffs reduce

rather than contribute to all of the problems that the Rent Stabilization Laws supposedly address.

       149.    Forcing Plaintiffs to give up their interests in obtaining a fair return on their

investments and in possessing, using, and disposing of their property (along with other interests,

see supra Background on Legal Claims Section I) as conditions of renting it on the residential

market also fails Dolan’s “rough proportionality” requirement. As discussed elsewhere in this

complaint, the 2019 amendments dramatically reduce the value of Plaintiffs’ property and deprive

Plaintiffs of many of their most essential ownership rights. These severe effects on Plaintiffs’

properties are wholly out of proportion to any social ills supposedly caused by Plaintiffs’ decision

to make their apartments available for rent.

       C.      The Rent Stabilization Laws’ Hardship Increases Do Not Save the Laws From
               Effecting a Taking.

       150.    The hardship provisions, which purport to allow some owners of rent-stabilized

properties to obtain rent increases above the ceiling permitted by rent stabilization, see N.Y.

UNCONSOL. LAW TIT. 23 § 26-511.c(6), c(6-a), do not prevent the Rent Stabilization Laws from

violating the Takings Clause.

       151.    This is so because the hardship provisions are onerous and there is no requirement

that the Division adjudicate hardship applications within a reasonable period of time—let alone

any period of time. See id. Owners must fill out a lengthy set of forms in order to even apply for a

hardship exemption. See N.Y. STATE DIVISION OF HOUSING AND COMMUNITY RENEWAL, Form

RTP-45,     RTP-45A,    RTP-45B,     RTP-45C,     RTP-45D,     RTP-45E,     RTP-45F,     RTP-45G,

https://on.ny.gov/39dSLfN. And owners must meet a set of rigorous and nearly impossible-to-

meet requirements in order to be entitled to a hardship increase. See, e.g., N.Y. STATE DIVISION OF

                                                66
HOUSING AND COMMUNITY RENEWAL, Fact Sheet: #39 Comparative and Alternative Hardship,

June 2019, https://on.ny.gov/39fqkhM. What is more, there is no requirement that the Division

adjudicate these requests with any promptness; indeed, it often takes years for there to be a final

determination on a request for an increase under the hardship exemption.

       152.    All this means that the hardship exemptions are not a viable option for the vast

majority of owners. Data on the number of hardship applications that owners have filed in recent

years backs this up: in 2011—the busiest year for hardship applications between 2011 and 2015—

four applications were filed, and in 2015 not a single application was filed. Nathan Tempy, In

Search of the Elusive Struggling Rent-Stabilized Landlord, GOTHAMIST, Oct. 19, 2016,

https://bit.ly/385aEgB. The hardship provisions thus do undermine the reality that the Rent

Stabilization Laws effect a taking of owners’ property.

       153.    In sum, because the Rent Stabilization Laws, and especially the Tenant Protection

Act, do not redress any injuries visited upon society by Plaintiffs’ land use, but nevertheless force

property owners to relinquish many of the sticks in the property-rights bundle and diminish

owners’ property values, they lack a “sufficient nexus between the[ir] effect . . . and the objectives

[they are] supposed to advance,” Yee, 503 U.S. at 530. Therefore, whether analyzed under the Penn

Central test or the Nollan/Dolan test, the Rent Stabilization Laws, and especially the Tenant

Protection Act, are a regulatory taking for which Plaintiffs are due just compensation.

III.   THE RENT STABILIZATION LAWS ARE A CONFISCATORY TAKING BECAUSE
       THEY DO NOT PROVIDE LANDLORDS WITH A FAIR RETURN ON THEIR
       INVESTMENTS.

       154.    The Supreme Court has long held that certain property owners subject to price

ceilings are entitled under the Constitution to “just and reasonable” rates. Fed. Power Comm’n v.

Nat. Gas Pipeline Co. of Am., 315 U.S. 575, 585 (1942). A “just and reasonable” rate is contrasted


                                                 67
with an unjust and “confiscatory” one. Duquesne Light Co. v. Barasch, 488 U.S. 299, 307 (1989);

see also Fed. Power Comm’n v. Texaco Inc., 417 U.S. 380, 391–92 (1974).

        155.    In determining whether a given rate is “unreasonable,” courts ask whether the rate

“enable[s] the company to operate successfully, to maintain its financial integrity, to attract capital,

and to compensate its investors for the risks assumed.” Fed. Power Comm’n v. Hope Nat. Gas Co.,

320 U.S. 591, 605 (1944). Reasonable rates under that standard may also be calculated based on

“historical cost.” Duquesne Light Co., 488 U.S. at 310. These historical costs include “the cost of

prudently invested capital used to provide the service,” which incentivizes property owners to

“make smart investments deserving a ‘fair’ return.” Verizon Commc’ns, Inc. v. F.C.C., 535 U.S.

467, 485–86 (2002); see also Duquesne Light Co., 488 U.S. at 314 (explaining that the central

focus of the fair-return test is “the return [prudent] investors expect given the risk of the

enterprise”).

        156.    A property owner therefore “is entitled to such rates as will permit it to earn a return

. . . equal to that generally being made at the same time and in the same general part of the country

on investments in other business undertakings which are attended by corresponding risks and

uncertainties.” Duquesne Light Co., 488 U.S. at 314–15 (quoting Bluefield Water Works &

Improvement Co. v. Public Service Comm’n of West Virginia, 262 U.S. 679, 692–693 (1923)

(omission in Duquesne Light Co.)). Further, a reasonable return “generally requires . . . an

opportunity to recover all . . . reasonably incurred costs.” Thomas W. Merrill, Constitutional

Limits on Physician Price Controls, 21 HASTINGS CONST. L. Q. 635, 654 (1994).

        157.    Courts have generally applied the fair-return standard to public utilities because the

“partly public, partly private status of utility property creates its own set of questions under the

Takings Clause of the Fifth Amendment.” Duquesne Light Co., 488 U.S. at 307. The reason public


                                                  68
utilities tend to raise special problems under the Takings Clause is because unlike most private

property owners, public utilities are usually required by law to “serve the public, and must furnish

service on demand to all applicants at government-determined rates.” Garelick v. Sullivan, 987

F.2d 913, 916 (2d Cir. 1993); see also Yakus v. United States, 321 U.S. 414, 437 (1944) (“The

present [price-control] statute is not open to the objection that petitioners are compelled to serve

the public as in the case of a public utility . . . .”). When courts have rejected claims under the fair-

return standard raised by property owners outside utility industries, they have done so precisely

because the property owners could leave the relevant market. See, e.g., Bowles v. Willingham, 321

U.S. 503, 517 (1944) (rejecting a rent-control challenge because there was “no requirement that

the apartments in question be used for purposes which bring them under the [statute],” namely,

that they continue to be offered as accommodations for rent); Garelick, 987 F.2d at 916 (rejecting

a fair-return claim by anesthesiologists because “unlike public utilities, [they] are under no legal

duty to provide services to the public and to submit to price regulations”); Whitney v. Heckler, 780

F.2d 963, 972–73 (11th Cir. 1986) (“It is well established that government price regulation does

not constitute a taking of property where the regulated group is not required to participate in the

regulated industry.”); Minnesota Ass’n of Health Care Facilities, Inc. v. Minnesota Dep’t of Pub.

Welfare, 742 F.2d 442, 445–47 (8th Cir. 1984) (noting that “nursing homes, unlike public utilities,

have freedom to decide whether to remain in business and thus subject themselves voluntarily to

the limits imposed by [the State] on the return they obtain from investment of their assets in nursing

home operation”); St. Francis Hosp. Ctr. v. Heckler, 714 F.2d 872, 883–84 (7th Cir. 1983) (similar

with Medicare participants).

        158.    The fair-return standard applies here, because New York has made Plaintiffs the

equivalent of public utilities. This is so because the Rent Stabilization Laws—especially those


                                                   69
changes wrought by the 2019 amendments—make it practically impossible for Plaintiffs to exit

the residential rental market. For the same reasons that the Rent Stabilization Laws physically take

Plaintiffs’ property without just compensation, they also force Plaintiffs to remain in the very

market that the laws regulate. See supra Background on Legal Claims Section I. Most notably, the

amended Rent Stabilization Laws (1) compel owners of rent-stabilized units to renew rent-

stabilized tenancies indefinitely, leaving the choice to end the tenancy solely in the hands of the

tenant and (2) eliminate owners’ ability to exit the regulated residential rental market. Indeed, the

strength of the analogy between landlords, who are traditionally thought to own private property,

and utilities, who own quasi-public property, betrays the extraordinarily intrusive nature of the

Rent Stabilization Laws.

       159.    Applying the fair-return standard, Plaintiffs here are entitled to just compensation

because the rental rates set by the Rent Guidelines Board—combined with limitations on rent

increases resulting from individual apartment improvements or major capital investments—do not

provide them with a rate of return “equal to that generally being made at the same time and in the

same general part of the country on investments in other business undertakings which are attended

by corresponding risks and uncertainties.” Duquesne Light Co., 488 U.S. at 314–15 (quoting

Bluefield Water Works & Improvement Co., 262 U.S. at 692–93). Put simply, the rents dictated by

the Rent Stabilization Laws and the Rent Guidelines Board deprive landlords of any opportunity

to recover their reasonably incurred costs and therefore to earn a fair return on their prudentially

made investments. See supra Background on Legal Claims Section II.A. This is especially evident

when comparing Plaintiffs’ investments to those made “in other business undertakings which are

attended by corresponding risks and uncertainties.” Duquesne Light Co., 488 U.S. at 314–15.

Unlike landlords who own rent-stabilized property in New York, landlords who own residential


                                                 70
rental property that is not rent-stabilized are not deprived of any reasonable opportunity to recoup

their investments.

        160.    In contrast, a rent-stabilized landlord is deprived, most notably, of anything

remotely approximating a reasonable return on individual apartment improvements and major

capital improvements. First, under the Tenant Protection Act a landlord investing in an individual

apartment improvement is only entitled to increase the rent by either by one one-hundred-sixty-

eighth or one one-hundred-eightieth of the cost of the improvement, excluding both financing costs

and the landlord’s own internal administrative costs—a return of roughly six to seven percent. But

because only the first $15,000 in individual apartment improvement costs can be recovered—and

that maximum only once every fifteen years—the actual yield on improvements will typically be

far lower. For example, on an investment of $80,000, an owner would reap a return of only $1,000

per year—a mere 1.25% return on an investment in which there would be no ultimate return of the

principal. Even that return will vanish after thirty years, with the owner having recovered less than

half its initial investment (not even accounting for the reduction based on a present value

calculation). And that calculation does not even take into account the cost of the funds necessary

to undertake the work. If those funds are borrowed, the “return” on the investment, even in absolute

dollar terms, will be less than the interest costs incurred. Alternatively, an owner contemplating

investing its own funds in improvements could only conclude that such funds would be better off

left idle. It is self-evident that this is not a reasonable return and that it is insufficient to attract

capital to invest in individual apartment improvements. See, e.g., Daniel Geiger, Blackstone Halts

Stuy Town Upgrades in Wake of Rent-Regs Overhaul, CRAIN’S NEW YORK BUSINESS, July 12,

2019, https://bit.ly/35CdmrW.




                                                   71
       161.    The calculations for major capital improvements, while less dire, are similar: a

major capital improvement in a building with more than thirty-five apartments costing $150,000

will yield annual income of $12,000 (subject to downward adjustment by the Division and further

subject to a phase that may reduce the amount of the income for a number of years), but the payout

will not begin until several years after the initial investment, and the owner will incur additional

costs during the lengthy application process. Because any rent increases are temporary and because

the improvement will by its nature depreciate over time, the initial investment of principal will

never be recovered. The cost of the money invested, whether measured by interest charged by a

lender or by the opportunity cost to the owner, similarly cannot be recovered: the temporary rent

increase granted cannot take account of those costs. Yet, if those costs are deducted from the

additional rent collected through the temporary rent increase, the amount left will not even cover

the capital outlay itself. The example above of a $150,00 investment will illustrate: assuming even

a very modest 4.5% interest rate and an also modest $5,000 cost to see the application through the

Division, the outlay will already be $166,250 by the time rent collection begins. Thus the $12,000

annual rent collection will need to fund interest costs of $7,480 per year, leaving only $4,520

toward recoupment of capital—a total over thirty years of just $135,600. And while there will be

modest Rent Guidelines Board increases compounded into the rent collected, there will also be

inflation and allowances for vacancies and improper nonpayment by tenants. The bottom line is

that investment in major capital improvements, even when they are not merely prudent but

necessary, will yield a negative financial return.

       162.    The drafters of the Tenant Protection Act seem to have believed that eliminating

the financial viability of individual apartment improvements and major capital improvements

would not harm landlords because such improvements are somehow optional and/or because they


                                                 72
pay for themselves simply by increasing the value of a property. In truth, however, neither

individual apartment improvements nor major capital improvements are ultimately optional. They

can be deferred, but they cannot be indefinitely avoided. The items involved in individual

apartment improvements—floors, appliances, kitchen and bathroom cabinets and fixtures, and

electrical service—deteriorate over time and must ultimately be replaced, even if such replacement

has become a money-losing investment. And the same holds even more true for such major capital

improvements as roof replacement, boiler replacement, and façade work. Further, the notion that

such replacements increase property value likewise rests on a fallacy: as noted, these physical

assets depreciate over time, so that replacement does no more than maintain property value. An

accurate examination of the realities of owning property should make this self-evident: left

unrenovated, a desirable apartment will in time turn into an undesirable one. The appliances and

cabinets that were state of the art and brand new in 1990 will, thirty years later, be old and in need

of replacement. Yet the Tenant Protection Act takes no account of this reality.

       163.    Further, as also noted above, the Rent Guidelines Board process for setting rent

increases—the increases owners must now rely upon—is structurally designed to ensure that rent

increases do not keep pace with increased operating costs. Such a structure is not only inconsistent

with the unregulated rental real estate market but is inconsistent even with the ratemaking

procedures that govern recognized utilities. It is extraordinary to take into account the needs of

indigent customers for ratemaking—for the express purpose of subsidizing the price charged to all

customers, indigent and affluent alike.

       164.    Meanwhile, the Rent Stabilization Laws also contain a feature inconceivable to any

utility: the ability of the customer to challenge the rate charged by a procedure that compels the

owner to account for increases taken in the distant past, despite the fact that the Legislature itself—


                                                  73
with the subsequent blessing of New York courts—specifically assured owners they could safely

dispose of the ancient documents needed to support current rents. This feature, among its many

constitutional infirmities, compounds the already inherent unreasonableness of a ratemaking

structure that denies landlords recovery of necessary costs prudently incurred and deprives them

of increases that keep pace with the costs of operation.

       165.    The Rent Stabilization Laws also impose an unreasonable rate of return on owners

because they do not enable them “to operate successfully,” “to maintain [their] financial integrity,”

“to attract capital,” or “to compensate [their] investors for the risks assumed.” Hope Nat. Gas Co.,

320 U.S. at 605. Again, for many of the reasons why the Rent Stabilization Laws are a taking

under the Penn Central standard—they work a devastating economic impact on Plaintiffs and

substantially interfere with their reasonable investment-backed expectations—they are also

confiscatory under that standard. See supra Background on Legal Claims Section II.A.

       166.    Many landlords with rent-stabilized properties cannot hope to “operate

successfully” or maintain “financial integrity” under the Rent Stabilization Laws. Instead, they

face the prospect of economic ruin as capital projects cannot be recouped and net income is

squeezed to zero.

   a. And with so little prospect of any profitable turnaround under the rent stabilization regime,

       it is likewise no wonder that owners of rent-stabilized properties cannot “attract capital” to

       maintain their properties.

   b. For the same reasons, reasonable players in the real estate sector are unwilling to even

       assume the risk associated with any type of financial involvement with rent-stabilized

       properties. For example, before the 2019 amendments, Plaintiff 699 Venture received

       weekly offers from various brokers and investors to purchase its building or other rent-


                                                 74
       stabilized buildings owned by its principals. Since June 14, 2019, those offers have

       completely stopped; its principals have not received a single offer. See also supra Standing.

       This is a clear indicator that the Rent Stabilization Laws do not permit owners of rent-

       stabilized property or investors in this sector to be compensated for the risks they

       reasonably assumed by entering the rent-stabilized property marketplace.

       167.    Because New York’s rent-stabilization system does not adequately compensate

landlords for the investments they have made to improve the City’s housing stock or to maintain

a fair income stream, landlords are entitled to the just compensation guaranteed to them by the

Takings Clause.

IV.    THE RENT STABILIZATION LAWS TAKE PRIVATE PROPERTY FOR A NON-
       PUBLIC USE AND THEREFORE MUST BE ENJOINED.

       168.    As discussed previously, see supra Background on Legal Claims Sections I, II, and

III, Defendants have taken Plaintiffs’ property through the Rent Stabilization Laws.

       169.    The Takings Clause also specifies that government may exercise the eminent-

domain power only if the private property at issue is taken “for public use.” U.S. CONST. amend. V;

see also Phillips v. Wash. Legal Found., 524 U.S. 156, 163–64 (1998) (acknowledging the public-

use requirement’s applicability to the States through the Fourteenth Amendment).

       170.    If the government takes private property for a non-public use, then “just

compensation” in the form of damages is not an adequate remedy. See Lingle v. Chevron U.S.A.

Inc., 544 U.S. 528, 543 (2005) (“[I]f a government action is found to be impermissible—for

instance because it fails to meet the ‘public use’ requirement . . . that is the end of the inquiry. No

amount of compensation can authorize such action.”). Rather, an injunction must issue to prevent

the government from effecting the taking. See, e.g., Carole Media LLC v. New Jersey Transit

Corp., 550 F.3d 302, 308 (3d Cir. 2008) (“A plaintiff that proves that a government entity has
                                                  75
taken its property for a private, not a public, use is entitled to an injunction against the

unconstitutional taking, not simply compensation.”); Fideicomiso De La Tierra Del Caño Martin

Peña v. Fortuño, 604 F.3d 7, 17 (1st Cir. 2010) (same).

       171.    For each of the three independent reasons laid out below, the Rent Stabilization

Laws take private property for a non-public use, and thus must be enjoined.

       A.      The Rent Stabilization Laws Benefit a Particular Class of Individuals—Tenants of
               Rent-Stabilized Apartments—and Thus Engage in Takings for a Non-Public Use.

       172.    The Supreme Court has repeatedly indicated that if a law is enacted “to benefit a

particular class of identifiable individuals,” the taking is for a non-public use. See Hawaii Hous.

Auth. v. Midkiff, 467 U.S. 229, 245 (1984); Kelo v. City of New London, Conn., 545 U.S. 469, 478

(2005). “A purely private taking”—that is, a transfer of property from one private party to another

private party to benefit the second private party—“could not withstand the scrutiny of the public

use requirement; it would serve no legitimate purpose of government and would thus be void.”

Midkiff, 467 U.S. at 245.

       173.    Here, the Rent Stabilization Laws were clearly enacted to benefit a particular class

of identifiable individuals: tenants who live in rent-stabilized apartments. This reality is based on

the text of the laws; at every turn, the Rent Stabilization Laws prefer rent-stabilized tenants over

owners, ensuring that a benefit accrues to all such tenants—at the expense of takings from the

owners.

       174.    The statements of the legislators who ushered in the Tenant Protection Act confirm

that the Rent Stabilization Laws exist solely to protect tenants: these reforms give New Yorkers

“the strongest tenant protections in history” (Senator Stewart-Cousins); “[t]he Housing Stability

and Tenant Protection Act of 2019 will shift the balance toward helping renters throughout New

York State to stay in their homes” (Senator May); and “[t]he legislation that we have adopted today

                                                 76
protects rent stabilized tenants” (Senator Mayer). THE NEW YORK STATE SENATE, Senate Passed

Strongest Tenant Protections in State History, June 14, 2019, https://bit.ly/39fErne.

       175.    The fact that the Rent Stabilization Laws benefit a particular class of individuals

differentiates this case from cases in which the Supreme Court has found that a taking was for a

public use.

       176.    For example, in Kelo the city of New London, Connecticut, justified its challenged

redevelopment plan largely because it was projected “to increase tax and other revenues, and to

revitalize an economically distressed city.” 545 U.S. at 472 (quotation marks omitted). Raising

general tax revenues through an integrated redevelopment plan is likely driven by some public

purpose to help the community at large.

       177.    In contrast, the Rent Stabilization Laws decrease the City’s property tax revenue

each year. A study using data from the 2010 census estimated that the City loses about $283 million

in property tax revenue each year because of rent regulation. CITIZENS BUDGET COMMISSION, Rent

Regulation: Beyond the Rhetoric at 19, June 2010, https://tinyurl.com/y4bm3kpg.

       178.    The Tenant Protection Act makes things far worse from a tax revenue perspective.

A 2019 analysis estimates that the steep decline in property values caused by the 2019 amendments

will result in a $2 billion loss in property tax revenue every year. REAL ESTATE BOARD OF NEW

YORK, Testimony of the Real Estate Board of New York Before the Rent Guidelines Board

Regarding Lease Renewal Guidelines for 2019, Apr. 25, 2019, https://tinyurl.com/y33womrm.

And that estimate does not account for the anticipated decrease in economic activity caused by the

2019 amendments’ effect on major capital improvements and individual apartment

improvements—which will further decrease tax revenue.




                                                77
       179.    Because the Rent Stabilization Laws transfer property from one private party to

another solely to further the interests of the receiving private party—individuals who happen to be

rent-stabilized tenants—and do not further general public interests like increased tax revenue, they

“serve no legitimate purpose of government”; are takings not for public use; and are “thus . . .

void.” See Midkiff, 467 U.S. at 245.

       B.      New York’s Rent Stabilization Laws Are Not Rationally Related to a Public
               Purpose, and Thus Commit Takings for a Non-Public Use.

       180.    Even assuming that taking an owner’s property interest and giving it to a tenant is

not “[a] purely private taking,” id., the Rent Stabilization Laws still go beyond the bounds of the

“public use” limitation.

       181.    The Supreme Court’s “cases have repeatedly stated that one person’s property may

not be taken for the benefit of another private person without a justifying public purpose, even

though compensation be paid” and found that when the government takes property its taking must

be “rationally related to a conceivable public purpose.” See id. at 241 (internal quotation marks

omitted).

       182.    Courts have found that, in some cases, rent regulation may be so irrational as to

violate the public use requirement. See Hall v. City of Santa Barbara, 833 F.2d 1270, 1280–81

(9th Cir. 1986), abrogated in part not relevant by Yee v. City of Escondido, Cal., 503 U.S. 519

(1992) (recognizing that rent regulation, on some facts, might run afoul of Midkiff’s rational

relationship standard); Richardson v. City & Cty. of Honolulu, 759 F. Supp. 1477, 1492–96 (D.

Haw. 1991) (holding that a rent regulation was not rationally related to a conceivable public

purpose and thus was invalid).

       183.    This is just such a case: there is no rational basis for Defendants’ adoption of the

Rent Stabilization Laws—and thus the laws engage in a taking for a non-public use.

                                                78
        184.     Contrary to their asserted justifications, the Rent Stabilization Laws have

repeatedly failed to improve any purported “emergency”; reduced rather than increased the

vacancy rate; negatively impacted the quality of existing rental units; and failed to provide

affordable housing to low-income individuals. The fact that Defendants have renewed and

expanded the Rent Stabilization Laws time and time again despite the fact that they have done

nothing to further their purported ends indicates that the laws have no rational relationship to any

conceivable public purpose. The Rent Stabilization Laws thus commit takings for non-public use.

               i.       Even Before the 2019 Amendments, Rent Stabilization Was a Taking for a
                        Non-Public Use.

        185.     The Rent Stabilization Laws have repeatedly failed to improve any purported

“emergency”—which means that Defendants’ decisions to renew and reinforce them have no

rational relationship to this purported justification.

        186.     The Rent Stabilization Laws were first enacted—and have been retained and

expanded—because of a purported “housing emergency.” But that “emergency,” first declared by

the City in 1969, was supposedly precipitated by World War II and its aftermath. See supra

Background on Rent Stabilization Section I. Given that World War II had already ended some

twenty-five years before that first declaration, it was already questionable whether the State and

City could rationally attribute the housing “emergency” to the Second World War.

        187.    When the New York State Legislature enacted the Emergency Tenant Protection

Act in 1974—nearly three decades after the war’s conclusion—the State invoked the same war-

time rationale adopted by the City. Perhaps recognizing the increasingly untenable reliance on a

war that had ended nearly thirty years before, the State Legislature added that the emergency

declaration was justified by an “acute shortage of housing accommodations.” N.Y. UNCONSOL.

LAW TIT. 23 § 8622 (McKinney).

                                                  79
       188.    In 1974, however, the State Legislature still seemed to assume that the “emergency”

was not interminable and would end once that shortage subsided. The Legislature demonstrated

this by delegating to the City authority to declare a housing emergency only when “the vacancy

rate for the housing accommodations within [the] municipality is not in excess of five percent.”

Id. § 8623(a). And with that delegation came certain responsibilities: for the City to justify whether

the mere existence of an “emergency” provides grounds for “the need for regulating and

controlling residential rents”; whether specific classes of housing accommodations should be

exempted from the emergency; and whether the regulation of rents served to abate the emergency.

Id. § 8623(a), (b). Thus, although the Legislature proffered no reason to support a five-percent

threshold for declaring a housing “emergency,” it at least established some objective criterion to

justify the continued existence of the Rent Stabilization Laws.

       189.    That five-percent threshold has remained in place ever since 1974—without any

further justification for its existence. And despite the array of Rent Stabilization Laws that the

“emergency” spawned, the vacancy rate city-wide has never crossed the threshold in the forty-five

years since it was established. In point of fact, the Rent Stabilization Laws themselves, by

artificially depressing rents, ensured that there would correspondingly be a depressed supply of

housing. This self-perpetuating nature of the “temporary emergency” has long been recognized, as

has the corresponding reality that in the unregulated market the vacancy rate has long exceeded

five percent, as it has even in the higher rent levels of the stabilized market.

       190.    Nonetheless, the New York City Council has, without serious deliberation,

reflexively declared a housing “emergency” every three years since 1974—most recently in 2018.

       191.    During the City Council’s 2018 hearing on whether to re-declare a housing

“emergency” in the City, proponents of the Rent Stabilization Laws, perhaps realizing that the


                                                  80
Rent Stabilization Laws were failing to increase the low vacancy rate of regulated housing, instead

focused heavily on the goal of providing affordable housing to low-income individuals.

       192.     For example, the Assistant Commissioners of Policy and Strategy at the New York

City Department of Housing, Preservation and Development testified that “[r]ent stabilized

apartments . . . enable residents to remain in their homes and exercise the choice to stay in their

neighborhoods.” Housing Vacancy Survey and Rent Stabilization: Hearing before the New York

State Assembly Comm. on Housing at 19:50–20:25, May 2, 2019, https://bit.ly/396eYMW

(statement of Lucy Joffe and Elyzabeth Gaumer, Assistant Commissioners, New York City Dept.

of Housing Preservation and Development).

       193.    This history of the Rent Stabilization Laws demonstrates that there is no rational

relationship between those laws and solving any purported housing emergency; the Laws’

perpetual failure to remedy such an “emergency” means that their renewal and expansion has no

rational basis—and they take private property for a non-public use.

       194.    To the extent that the Rent Stabilization Laws are predicated on attempting to

improve New York’s vacancy rate, they lack a rational basis. The Rent Stabilization Laws have

repeatedly failed to decrease the vacancy rate, which indicates that they are a taking for a non-

public use because Defendants’ continued decisions to adopt and implement them are irrational.

       195.    Since 1974, the vacancy rate in the City of New York has never crossed the five

percent line. Thus, New York’s Rent Stabilization Laws prior to 2019 failed to push the vacancy

rate above the statutory five percent threshold.

       196.    The Rent Stabilization Laws, like every price ceiling, cause a shortage of supply.

When a price ceiling sits below the market’s equilibrium price (at which demand equals supply),

the quantity demanded will exceed the quantity supplied. And the results of such a regime are


                                                   81
tragically familiar: the limited supply will have to be rationed and the lucky few will reap the

benefits of the below-market price, while everyone else is unable to obtain the price-regulated

good.

        197.   On the demand side, the lower rent rates encourage tenants to live (and stay) in their

rent-stabilized units regardless of their housing needs.

        198.   These combined effects have decreased rather than increased the vacancy rate. For

example, in 2017 the vacancy rate for non-stabilized units in New York City was 6.07%—safely

above the five-perfect threshold established in 1974—while the vacancy rate for rent-stabilized

units was only 2.06%, dragging the overall vacancy rate below the statutory threshold. These

statistics underscore that there is no housing emergency that justifies rent stabilization and that, to

the extent there is a shortage in housing, that shortage is caused by rent stabilization.

        199.   The Rent Stabilization Laws, by their very nature, ensure that the vacancy rate will

never exceed five percent. They thus perpetuate the very vacancy problem they purport to mitigate

and have no rational basis.

        200.   Despite their purported justification of providing affordable housing for the needy,

the Rent Stabilization Laws have never routinely provided affordable housing for those in

need, which indicates their repeated adoption has been irrational.

        201.   The Rent Stabilization Laws do not even consider—let alone target—tenants’

financial needs. It is thus no surprise that real-world data indicates that the laws do not primarily

benefit those with lower incomes.

        202.   Contrary to Defendants’ asserted interest in helping those most in need, the “biggest

beneficiaries of rent regulation in New York are not low-income tenants across New York City,

but more affluent, white residents of Manhattan.” Josh Barbanel, Wealthy, Older Tenants in


                                                  82
Manhattan Get Biggest Boost From Rent Regulations, WALL STREET JOURNAL, June 12, 2019,

https://tinyurl.com/yyfr73aa. For example, a typical renter with an income in the top quarter of all

New York households paid about $1,650 in rent for a regulated unit, while similarly situated

renters paid $2,700 in rent in the private market—a thirty-nine percent discount for the rent-

stabilized tenant. Id. Meanwhile, renters with a bottom-quarter income only received a fifteen

percent discount under the Rent Stabilization Laws. Id.

       203.    These high-income beneficiaries of the Rent Stabilization Laws are not unicorns;

they are plentiful. Data from the 2010 census showed that roughly 22,000 rent-stabilized

households in the City had incomes of more than $199,000 and 2,300 rent-stabilized households

had incomes of more than $500,000. James Fanelli, Rent-Stabilized Apartments Are Being

Occupied by Millionaires, Records Show, DNA INFO, Apr. 30, 2014, https://bit.ly/3bm5grQ.And

if numbers do not tell the whole story, anecdotes of notable cases are not difficult to come by: the

former Philip Morris executive living in a rent-stabilized apartment for nearly twenty years, while

he and his wife bought a weekend home in the Berkshires; the magazine editor and her husband

who owned a photo agency living in a rent-stabilized unit in the Upper West side for twenty-seven

years, while owning a cottage on a seven-acre property in upstate New York; and the married

college professors who refused to live with each other because they each wanted to keep their rent-

stabilized apartments (for which they paid $2,070 and $1,500 a month, respectively), and rather

than sacrifice even one of the apartments, instead purchased a vacation home in the Catskills.

       204.    High-income households are the primary beneficiaries of rent stabilization.

       205.    Indeed, study after study across several decades shows beyond dispute that benefits

from the Rent Stabilization Laws are, at best, randomly distributed across both high- and low-

income groups. See, e.g., CITIZENS BUDGET COMMISSION, Rent Regulation: Beyond the Rhetoric


                                                83
at 11, June 2010, https://tinyurl.com/y4bm3kpg; Dirk W. Early, Rent Control, Rental Housing

Supply, and the Distribution of Tenant Benefits, 48 J. URBAN ECON. 185–204 (2000); Peter

Linneman, The Effect of Rent Control on the Distribution of Income Among New York City Renters,

22 J. URBAN ECON. 14–34 (1987).

        206.    Because the Rent Stabilization Laws have always failed to provide affordable

housing for those in need, Defendants’ choice to continue to adopt them has been irrational—and

thus the laws engage in takings not for public use.

        207.    Rent stabilization also systemically has a negative impact on the quality of

existing rental units.

        208.    A ceiling on rents reduces the quantity and quality of housing available. See

Rebecca Diamond et. al., The Effects of Rent Control Expansion on Tenants, Landlords, and

Inequality: Evidence from San Francisco at 5, Mar. 2019, https://stanford.io/35Alr0q (finding that

in San Francisco “rent control led to a 15 percentage point decline in the number of renters living

in treated buildings and a 25 percentage point reduction in the number of renters living in rent-

controlled units”); David P. Sims, Out of Control: What Can We Learn from the End of

Massachusetts Rent Control?, 61 J. URBAN ECO. 129–51 (2007) (estimating that rent regulation

held thousands of units off the rental market in Boston).

        209.    Moreover, by incentivizing tenants to remain indefinitely in rent-stabilized units,

the Rent Stabilization Laws make it practically impossible for property owners to significantly re-

develop or improve the units, because landlords are limited as to the physical alterations they can

engage in when a tenant is still living in a unit.




                                                     84
       210.    The consistent negative impact that the Rent Stabilization Laws have had on the

quality of existing rental units makes the repeated adoption and expansion of those laws

fundamentally irrational.

       211.    The Rent Stabilization Laws have also failed to further any other legitimate interest

that Defendants might have had in adopting and implementing them.

               ii.     The 2019 Amendments Confirm That Rent Stabilization Is a Taking for a
                       Non-Public Use.

       212.    Against all logic and experience, the 2019 amendments inexplicably doubled down

on the Rent Stabilization Laws’ long-standing failures and irrationally exacerbated the deleterious

effects of New York’s rent stabilization regime on the City’s housing system in several ways.

       213.    First, by eliminating both the luxury and high-income decontrols, the 2019

amendments removed the only financial qualification on rent-stabilized housing.

       214.    Before the amendments, units could be decontrolled if the owner earned income

over $250,000 and the rent exceeded the luxury threshold. Now, neither of these factors can trigger

decontrol, further irrationally divorcing the Rent Stabilization Laws from the purported goal of

providing affordable housing for low-income families.

       215.    Second, the 2019 amendments eliminated both the statutory vacancy allowance and

the longevity increase. Depriving property owners of these already modest opportunities to

increase rent rates, along with the Rent Guidelines Board’s incredibly low rent increases over time,

also substantially deprives property owners of income that otherwise could be used to fund

property redevelopment.

       216.    Third, the 2019 amendments significantly restrict property owners’ ability to

recover expenditures for individual apartment improvements by (1) placing a $15,000 aggregate

cap on the recoverability of individual apartment improvements over a fifteen-year period; (2)
                                                85
substantially increasing the amortization period for recovering those investments; and (3) capping

the total period of recovery to thirty years, after which the rent increases must be removed.

       217.    After paying taxes owed on rent increases, under the 2019 Rent Stabilization Laws

property owners will not be able to fully recover the present value of any significant individual

apartment improvements.

       218.    Suppose, for example, that a tenant departs a rent-stabilized apartment after years

of occupancy and the property owner wishes to invest $50,000 of repairs and restorations in

preparing the unit for the market. After the 2019 amendments, that landlord can recover only

$15,000 of those repairs from the new tenant. And if the apartment is in a building with thirty-five

units, the landlord could only recover about $62 a month after taxes. Assuming the individual

apartment improvement was funded with a loan carrying only a four percent interest rate, the

property owner would never fully recover the present value of the $15,000 investment, let alone

the other $35,000 that cannot lawfully be passed to the tenant. No rational property owner would

make such an investment; rather, he or she is far more likely to rent the unit with minimal

improvements, leading to the gradual deterioration of the apartment. Therefore, the supply of

housing will only further degrade after the 2019 amendments.

       219.    Fourth, like their effect on individual apartment improvements, the 2019

amendments limit recovery for expenditures on major capital improvements by (1) increasing the

amortization period for recovery; (2) capping the total period of recovery to thirty years; and (3)

limiting rent increases needed to pay for major capital improvements to two percent per year.

       220.    As with the new restrictions on individual apartment improvements, these changes

will prevent property owners from recovering the cost of many important major capital

improvements, without which buildings will become dilapidated and removed from the housing


                                                86
stock. Far from increasing housing supply—and increasing the vacancy rate—the 2019

amendments will only shrink the City’s housing stock and extend the City’s purported housing

“emergency,” which means that their adoption can only be described as irrational.

       221.    One recent analysis estimates that the 2019 amendments’ changes to major capital

improvements recovery could put over 414,000 rent-stabilized units at risk for heating outages,

vermin infestations, mold, and other housing-quality issues within just five years. TAXPAYERS FOR

AN   AFFORDABLE      NY,     Rent   Regulation    Reform    Discussion     at   15,   Apr.   2019,

https://tinyurl.com/y6swjqj3.

       222.    These predicted effects are already becoming reality. For example, one institutional

landlord recently halted renovations on more than 11,000 units in Stuyvesant Town and Peter

Cooper Village because of the 2019 amendments’ changes to individual apartment improvements

and major capital improvements recovery. The landlord abandoned renovations on vacant units

and larger construction projects, continuing only urgent maintenance like stopping leaks or

ensuring hot-water service. Michelle Cohen, Blackstone Halts Improvement Work on Stuy Town

Apartments Following Rent Law Changes, 6SQFT, July 15, 2019, https://tinyurl.com/y2vzsj7s. This

is not an isolated incident; in the five months that followed the adoption of the 2019 amendments,

“[l]andlords started 535 fewer renovation projects . . . in rent-regulated buildings” than they had

“over the same period in 2018, a decline of 44%” while “[t]he number of apartment renovations

in other older buildings not covered by rent regulation were unchanged during the same period.”

Josh Barbanel, New York Landlords Slow Apartment Upgrades, Blame New Rent Law, WALL

STREET JOURNAL, Dec. 19, 2019, https://on.wsj.com/2tCcGWu.

       223.    In sum, the Tenant Protection Act builds on the prior failures of the Rent

Stabilization Laws—and continues to ensure that the laws fail to fulfill their purported public


                                                 87
purposes. By doubling down on past policies that have repeatedly failed to meet their purported

ends, the Tenant Protection Act is “palpably without reasonable foundation,” see Midkiff, 467 U.S.

at 241, and has no relationship with the purported ends of the Rent Stabilization Laws. The Rent

Stabilization Laws thus take property for a non-public use in violation of the Fifth Amendment.

       C.      In Any Event, Under a Correct Understanding of “Public Use,” New York’s Rent
               Stabilization Laws Blatantly Run Afoul of the Fifth Amendment.

       224.    Under a proper understanding of the Fifth Amendment, New York’s Rent

Stabilization Laws violate its requirement that a taking be for public use. As Justice Thomas has

correctly explained, “the Public Use Clause is most naturally read to authorize takings for public

use only if the government or the public actually uses the taken property.” Kelo v. City of New

London, Conn., 545 U.S. 469, 514 (2005) (Thomas, J. dissenting); see Horne v. Dep’t of

Agriculture, 135 S. Ct. 2419, 2433 (2015) (Thomas, J., concurring) (“Th[e] [public use]

requirement, as originally understood, imposes a meaningful constraint on the power of the state—

the government may take property only if it actually uses or gives the public a legal right to use

the property.” (quotation marks omitted)).

       225.    The Rent Stabilization Laws clearly violate this requirement: neither the

government nor the public writ large have a legal right to use Plaintiffs’ properties. Rather, the

Rent Stabilization Laws give particular individuals the right to possess and remain in Plaintiffs’

property. As Richard Epstein has explained, “[t]he standard rent control statute gives the tenant

the identical private ownership that any other tenant enjoys under an ordinary lease. There is the

naked transfer from A to B that the Constitution prohibits, regardless of the details of the

compensation system that is provided.” Richard A. Epstein, Rent Control and the Theory of

Efficient Regulation, 54 BROOK. L. REV. 741, 746 (1988); see also Richard A. Epstein, The

Unfinished Business of Horne v. Department of Agriculture, 10 NYU J.L. & LIBERTY 734, 772

                                               88
(2016) (“Textually, rent control is a transfer of a term interest in property to the tenant at a price

below its fair market value, without any public use . . . justification.”). As laid out above, New

York’s laws fit this exact pattern—and thus engage in takings not for public use.

       226.      Plaintiffs thus preserve the argument that Kelo and its predecessor cases that have

broadly expanded the definition of “public use” were incorrectly decided and should be overruled

by the Supreme Court.

V.     THE RENT STABILIZATION LAWS’ OVERCHARGE PROVISIONS VIOLATE
       PLAINTIFFS’ RIGHT TO PROCEDURAL DUE PROCESS.

       227.      Under the Rent Stabilization Laws, the primary way in which price controls are

enforced is by granting stabilized tenants a cause of action against landlords who charge amounts

in excess of the legal regulated rent. In New York, a tenant who feels he is being overcharged has

a choice of three procedural routes. He can file a complaint with the Division; he can commence

an action in court against his landlord; or he can withhold rent until his landlord sues him for

nonpayment and interpose defenses and counterclaims sounding in rent overcharge.

       228.      While the cause of action for rent overcharge is as old as the rent laws themselves,

the procedural rules governing the cause of action have of necessity evolved over time. Initially

litigation of overcharge disputes was simple: the federal government froze rents, and any rent

increase was by definition an overcharge. However, as has been seen, over time the rent regulatory

system became ever more byzantine, with complex formulas for setting rent-controlled rents and

multiple avenues for landlords to increase rents in order to combat abandonment and

disinvestment.

       229.      As the years passed, and turned into decades, rent overcharge litigation also grew

ever more complex and burdensome. Whereas once a given apartment had a regulated history of

a few months, in time that history became so long that necessary records were lost and material
                                                  89
witnesses either died or could no longer recall dispositive facts. The ultimate solution to this

problem was the 1997 enactment of the four-year look back limitation, which established the rule

that, for purposes of adjudicating the legal regulated rent of an apartment, the starting point was

four years prior to the filing of an overcharge complaint.

       A.      The 2019 Amendments Fundamentally Changed New York’s Overcharge
               Provisions.

       230.    While the existing system for adjudicating overcharge disputes prior to 2019 was

tilted against landlords who owned rent-stabilized units, the State Legislature’s passage of the 2019

amendments stacked the procedural deck so strongly against property owners that they can only

be described as fundamentally unfair and thus in violation of the Due Process Clause. See U.S.

CONST. amend. XIV. Four features of 2019 amendments’ overcharge provisions considered

together render such proceedings a violation of Plaintiffs’ due-process rights.

       231.    First, the prior law required tenants to file overcharge claims within four years of

the first overcharge alleged; limited recovery of overcharge penalties to those four years; and

permitted the agency and courts to examine only those four years of rental history when deciding

the claim. See N.Y. UNCONSOL. LAW TIT. 23 § 26-516(a), (a)(2) (McKinney) (2015). The 2019

amendments did away with the four-year statute of limitations—permitting tenants to file

overcharge claims “at any time”–and expanded the recovery period from four to six years. See

Tenant Protection Act, Part F § 1. Moreover, the 2019 amendments require the state agency and

the courts to review “all available rent history which is reasonably necessary” to determine the

existence and magnitude of an alleged overcharge, without any time limit. Id. at Part F § 2.

       232.    Second and relatedly, although the 2019 amendments state that they do not require

landlords to keep records for more than six years, id., they nevertheless state that a landlord’s

“election not to maintain records shall not limit the authority of the [Division] and the courts to

                                                 90
examine the rental history and determine legal regulated rents pursuant to” the amendments, id. at

Part F § 5.

        233.    Among the non-record evidence the courts may consider is simply “whether an

unexplained increase in the registered or lease rents . . . rendered such rent or registration

unreliable.” Id. at Part F § 2.

        234.    In defending a rent overcharge claim, the burden falls to the defendant landlord to

justify the rent charged. Before the Tenant Protection Act, this burden could often be met by a

simple application of the statute of limitations and the look back limitation. The new Tenant

Protection Act provisions, however, require the court or the Division (whichever is adjudicating

the complaint) to examine the basis for any increased rent that may appear on a registration history

dating to 1984 and to permanently reduce the legal regulated rent and award the tenant six years’

worth of damages for any unexplained increase—even if the owner’s lack of explanation is caused

by his election not to keep records for the rental history prior to the four-year period previously

required by law.

        235.    Third, even before the 2019 amendments, the Rent Stabilization Laws presumed

willfulness of rent overcharges whenever a landlord was found by the state agency, “after a

reasonable opportunity to be heard, to have collected an overcharge above the rent authorized” and

permitted treble damages for such willfulness. N.Y. UNCONSOL. LAW TIT. 23 § 26-516(a)

(McKinney) (2015). Only if the landlord can establish “by a preponderance of the evidence that

the overcharge was not willful” can he escape liability. Id. The 2019 amendments added an

additional rule of evidence:

        After a complaint of rent overcharge has been filed and served on an owner, the
        voluntary adjustment of the rent and/or the voluntary tender of a refund of rent
        overcharges shall not be considered by the [Division] or a court of competent
        jurisdiction as evidence that the overcharge was not willful.
                                                91
Tenant Protection Act, Part F § 4. Here again, the change enacted by the Tenant Protection Act is

both manifestly unfair and potentially ruinous: landlords are forced to defend not only ancient rent

increases they themselves took (about which, although they may have justifiably disposed of

documentation, they can at least testify), but even increases taken by predecessors in title—

possibly even by owners several transactions removed, possibly by owners who are deceased, and

possibly based on work performed by contractors also deceased. And that is today. With the look

back limitation permanently removed and the Rent Stabilization Laws themselves now permanent,

the day will inevitably arrive when a landlord will be required to justify a rent increase in which

all possible relevant witnesses are dead—with the resultant overcharge found willful based on a

presumption that can only be honestly described as absurd.

       236.    Fourth, despite the dramatic nature of the above three changes to overcharge

proceedings, the 2019 amendments specified that they would not only take immediate effect, but

also that they would apply to “any claims pending.” Id. at Part F § 7.

       237.    In sum, the 2019 amendments (1) extend indefinitely the period for which tenants

can raise an overcharge claim; (2) extend the period of overcharge recovery from four to six years;

(3) require courts to examine any “reasonably necessary” rental history of unlimited duration,

including decades before the six-year recovery window; (4) require courts to presume the

willfulness of any “unexplained increase” in rents even if the lack of explanation stems from the

landlord’s prior election not to maintain records outside the four-year window previously required

by law; (5) exclude from consideration of landlord willfulness any evidence of subsequent

remedial measures; and (6) apply each of the prior changes retroactively.

       B.      The Rent Overcharge Provisions Violate the Due Process Clause.



                                                92
        238.    These features, taken together as a whole, run afoul of the Constitution by rendering

any overcharge proceeding in New York a violation of landlords’ procedural due process right to

“fundamental fairness.” Lassiter v. Dep’t of Social Servs. Of Durham County, N.C., 452 U.S. 18,

24 (1981); see also Project Release v. Prevost, 722 F.2d 960, 975 (2d Cir. 1983) (analyzing New

York’s civil commitment scheme by asking whether the statutory scheme “as a whole” violated

procedural due process); cf. Santosky v. Kramer, 455 U.S. 745, 775 (1982) (Rehnquist, J.,

dissenting) (“[I]t is obvious that a proper due process inquiry cannot be made by focusing upon

one narrow provision of the challenged statutory scheme. . . . Courts must examine all procedural

protections offered by the State, and must assess the cumulative effect of such safeguards.”).

        239.    Whether a statutory regime affords procedural due process usually depends on three

factors: “(A) the private interest affected; (B) the risk of erroneous deprivation of that interest

through the procedures used; and (C) the governmental interest at stake.” Nelson v. Colorado, 137

S. Ct. 1249, 1255 (2017) (citing Mathews v. Eldridge, 424 US. 319, 335 (1976)). Each of these

tilts decisively in favor of Plaintiffs.

        240.    First, Plaintiffs’ affected property interests are cumulatively significant.

        241.    By extending the statute of limitations for overcharge claims indefinitely, the 2019

amendments dramatically expand not only the scope of Plaintiffs’ potential liability, but also the

legal fees and costs that they will have to expend in order to mount defenses against the flood of

overcharge claims that were previously barred.

        242.    Moreover, the systematic procedural biases introduced against owners—including

granting courts authority to examine a rental history of unlimited duration, instructing them to

presume the willfulness of any “unexplained increase,” and requiring them to exclude any

evidence of subsequent remedial measures—all increase the likelihood that owners will ultimately


                                                  93
be found liable for rent overcharges, and guarantee with absolute certainty that there will be cases

in which tenants prevail and obtain treble damages on overcharge claims that are in fact meritless,

but against which landlords are powerless to defend. 11

        243.    The 2019 amendments likewise guarantee that landlords will pay more for any

overcharge imposed they would have under the prior laws by extending the recovery period from

four to six years.

        244.    And the likelihood of treble damages heightens the risk to Plaintiffs’ interests.

Rather than requiring a landlord held liable to simply return the overcharge to the tenant, the Rent

Stabilization Laws affirmatively punish them by demanding payment of treble damages. Plaintiffs’

interest in avoiding such a punitive, penalizing outcome—which could cost them tens of thousands

of dollars for long-standing overcharges applied to multiple units—brings these procedures outside

the mine-run procedural due process case in which the purported private interest is only the

maintenance of a benefit.

        245.    The case of 699 Venture highlights everything that is fundamentally unfair in the

new rules for adjudicating overcharge claims. 699 Venture purchased 699 East 137th Street in

1995, just as the Bronx was finally beginning its emergence from the disastrous abandonment

crisis brought about by the rent control laws. At the time, the building was severely dilapidated,

partially abandoned, and far from financially self-sustaining. 699 Venture’s principals, John

Corcoran and Martin Rooney, themselves laborers in the building trades, renovated the building

with sweat equity and the services of an electrician. The modest increases they took in legal


        11
          The potential overcharge awards are significant. In Altschuler v. Jobman, 478/480, LLC.,
135 A.D.3d 439, 439 (N.Y. App. Div. 2016), the tenant was awarded $876,619.10. In Arnold v. 4-
6 Bleecker Street LLC, 2019 NY Slip Op. 33216(U) (Sup. Ct. NY Co.), Exhibit 1, the court,
applying the new formulas required by the Tenant Protection Act to recalculate damages, increased
the aggregate award for four plaintiffs from $1,010,061.66 to $2,080,224.91.
                                                94
regulated rents were based mostly on the cost of materials, for the simple reason that no funds

were available to compensate them for their labor. Then, over the ensuing years, apartments were

vacated at various times, and 699 Venture added lawful vacancy increases to the rents. In time, the

building was fully renovated and became profitable.

       246.    The overwhelming majority of the increases now being challenged—by ten

different tenants—took place between 1997 and 2001. Prior to enactment of the 2019 amendments,

these increases were subject to challenge only if a tenant could make a prima facie showing that

they were fraudulent. Ten of 699 Venture’s tenants attempted to make such a showing; all ten

failed. Then, following passage of the 2019 amendments, all ten tenants interposed new motions,

demanding that 699 Venture prove that the ancient increases were legitimate. Based on the 2019

amendments, the motions were granted. See, e.g., 699 Venture Corp. v. Zuniga, 105 N.Y.S.3d 806

(Civ. Ct. Bronx Cty. 2019).

       247.    699 Venture will accordingly be compelled to defend its increases. In doing so, it—

and the court—will be bound by the evidentiary standards long established by the Division, as

modified by the 2019 amendments. First, the Division requires that any rent increase reflected in

a lease be established by production of that lease. The mere fact that historical registrations filed

with the Division reflect such leases does not suffice: where the lease is not produced, neither

guideline increases, nor vacancy increases, nor even increases for individual apartment increases

will be permitted. See, e.g., Order and Op. Denying Pet. for Administrative Review, Matter of

1589 Ocean Realty Associates, DHCR Administrative Review Docket #YH210027RO (Dec. 3,

2010), Exhibit 2. 12 Further, proof of individual apartment improvements, though it can take several


       12
          In the 1589 Ocean Realty case, the Division further penalized the owner’s failure to
produce a lease history by utilizing its “default formula” to set the tenant’s rent. Under this formula,

                                                  95
forms, must generally include either cancelled checks, invoices marked paid in full, signed

contracts, and/or a contractor’s affidavit. In any case, the documentation must specify the work

performed and the cost, and it must be specifically referable to the apartment involved. For

example, invoices and checks that do not reference a specific apartment will not suffice to establish

an individual apartment improvement rent increase. See, e.g., Order and Op. Denying Pet. for

Administrative Review, Matter of Avemm Corporation, DHCR Administrative Review Docket

#XI210053RO (Dec. 7, 2009), Exhibit 3.

       248.    699 Venture has neither cancelled checks nor invoices that reference work

performed in specific apartments. Its principals cannot honestly testify as to the specific materials

purchased and expenditures incurred in association with any particular work, and even the work

itself can at best be described in general terms. And although its files include leases dating a

number of years, many of the leases justifying challenged rent increases were discarded in reliance

on what had been well-established law. As such, applying the Division’s own standards, 699

Venture faces the prospect of significant overcharge liability and rent rollbacks for its complaining

tenants. Further, although 699 Venture has an additional thirty-seven apartments in its buildings

in which no overcharge claims have yet been asserted, there is no longer any statute of limitations

on such claims, and if and when they are filed, 699 Venture will face the same impediments to a

successful defense. And those impediments will only worsen with time.

       249.    Further, in light of the immense challenges landlords will face to recover their costs

or even return modest profits on rent-stabilized units, the foregoing punitive consequences—faced




the rent is generally rolled back to the amount of the lowest rent registered for any similar regulated
apartment in the building.
                                                  96
to a greater or lesser degree by all rent-stabilized owners—have a magnified effect on Plaintiffs’

underlying property interests.

        250.    In short, Plaintiffs’ private interests in avoiding costly litigation, crippling damages,

curtailed incomes, reduced ability to sell their buildings, and finally the loss of their rent-stabilized

properties are substantial interests.

        251.    Second, the risk to landlords of being erroneously deprived of their property

interests is not merely significant: erroneous outcomes are guaranteed, because the overcharge

procedures are so one-sided in favor of tenants that they have nothing to do with the pursuit of a

true determination of whether a rent overcharge was willful.

        252.    The Rent Stabilization Laws have long presumed that any overcharge is willful,

subject only to rebuttal by the owner. While that presumption standing alone may not offend

procedural due process, coupling it with 2019 amendments’ other evidentiary and decisional rules

makes it virtually impossible for an owner to credibly rebut the presumption. He or she is liable

for an “unexplained” rent increase that occurred at any prior time during the tenancy, or even long

before the tenancy and long before he or she owned the building, even when he or she had no

notice before the 2019 amendments that the decision not to keep older records could be fatal to the

case. And owners are disallowed from rebutting willfulness even through sincere, remedial actions

that are potentially probative of their personal integrity and state of mind.

        253.    The only explanation for these rules is that the State sought to erect a set of

procedures ensuring that thousands of rent-stabilized apartments would have their rents drastically

reduced, regardless of the merits of the case. While this might hypothetically serve the State’s

supposed interest in “preserving affordable housing”—housing which, as noted, is not even

targeted to the needy—it does so only by subjecting landlords to an adjudicatory process in which


                                                   97
they are in many cases (including the 699 Venture cases) literally unable to obtain justice. In point

of fact, the purpose of the new procedures is probably better reflected in the November 29, 2019,

tweet of Democratic Socialist Cea Weaver, director of the Upstate/Downstate Housing Alliance

and a prime lobbyist behind Tenant Protection Act, who reacted on Twitter to an industry alarm

that several hundred thousand stabilized units face financial distress by exclaiming about “250K

units that we can reclaim as social housing.” Cea Weaver (@ceaweaver), TWITTER (Nov. 29, 2019,

10:31 AM), https://bit.ly/2FxQxuY. This aim has nothing to do with providing due process and

everything to do with reinforcing rent stabilization as a deliberately confiscatory welfare subsidy

program to be funded by private landlords—until their resources are exhausted and, as happened

previously, the State simply takes ownership of their property. There certainly is no evidence

suggesting that tenants must have access to the new Tenant Protection Act procedures in order to

obtain a fair adjudication or that most overcharges are actually imposed willfully, which indicates

that this system for handling overcharge complaints unfairly deprives property owners of the

fundamental due process right to be heard “in a meaningful manner.” Armstrong v. Manzo, 380

U.S. 545, 552 (1965).

       254.    Thus, because Defendants have stacked the deck against owners like Plaintiffs, the

risk to owners of being erroneously deprived of their property interests is significant.

       255.    Third, the State’s interest in requiring these procedures is insignificant. Substitute

procedures that give landlords a fair opportunity to be heard, to rebut evidence of willfulness, and

to escape crippling and erroneously imposed liability would not create the sort of “fiscal and

administrative burdens” that weigh against a procedural due process challenge. See Mathews, 424

U.S. at 335. Indeed, enjoining the Tenant Protection Act and returning to prior law would

immediately ameliorate the worst of the current injustices.


                                                 98
       256.    Replacing systemically biased procedures with more balanced ones would not

require additional administrative or judicial expenditures of money or time. Instead, abrogating

the 2019 amendments and returning to pre-2019 procedures will reduce administrative and judicial

burdens in at least two concrete ways.

       257.    As an initial matter, reinstating the four-year statute of limitations on rent

overcharge claims, and especially the four-year look back limitation, will stem the tide of

overcharge cases stoked by the 2019 amendments. With fewer overcharge claims even being filed,

the Division and the courts will be able to turn their attention to other pressing landlord-tenant

disputes.

       258.    What is more, by removing the new requirement that the Division and courts must

examine all “reasonably necessary” rental history and returning to a review of only four years of

rental history, implementation of the pre-2019 procedures would reduce the burdens inherent in

each overcharge proceeding.

       259.    Finally, when the government has “no countervailing interests” in the outcomes

resulting from its challenged procedures, the scheme will almost certainly fail to provide due

process. Nelson, 137 S. Ct. at 1258.

       260.    While the preceding discussion assumes that the State has a legitimate interest in

prohibiting overcharges, that assumption is unwarranted. As discussed extensively above, New

York’s entire rent stabilization regime is illegitimate. See supra Background on Legal Claims

Section IV. It is nothing more than an enormous private transfer of wealth from landlords to

tenants, pursued by politicians to curry favor with a certain segment of the State’s population and

without any basis in fundamental economics or the American tradition of governance. And in




                                                99
doing so, it systematically deprives landlords of both physical control over their property and the

economic value thereof.

       261.     Those unjust deprivations are likely themselves a cause of landlords’ occasional

overcharges that may violate the letter of the Rent Stabilization Laws but that would never strike

a reasonable person as unfair.

       262.     For example, suppose a landlord overcharges a tenant relative to the rent set by the

Rent Guidelines Board to recover the costs of an individual apartment or major capital

improvement. Suppose further that the improvement both improved the tenants’ quality of life and

made economic sense to the landlord. Assuming that the Rent Stabilization Laws themselves

prevent such economically and morally sound investments, does the State really have a strong

interest in preventing that overcharge? The answer is “yes” only if one assumes the rents dictated

by the State and City are themselves legitimate, which they are not.

       263.     Absent any good reason for more strongly enforcing an illegitimate scheme, the

State’s interest in preserving procedures that perpetuate the Rent Stabilization Laws does not

deserve any weight under Mathews, and the 2019 amendments’ overcharge provisions violate due

process.

                                      CLAIMS FOR RELIEF

                               Claim I (Against All Defendants):
              Physical Taking (U.S. Const. Amends. V and XIV; 42 U.S.C. § 1983)

       264.     Plaintiffs incorporate by reference the preceding allegations of this complaint.

       265.     Defendants, acting under color of New York law, have caused, and will continue

to cause, Plaintiffs to be compelled to rent their residential real property indefinitely; Plaintiffs to




                                                 100
be deprived of their right to possess, use, and dispose of their real property; and Plaintiffs to be

deprived of their reversionary interests in their leased real property.

       266.    Through the Rent Stabilization Laws—particularly the 2019 amendments—

Defendants have compelled owners of rent-stabilized units to continue to rent out their property at

a below-market rate and required owners to continue to renew tenancies regardless of whether they

wish to do so. Defendants have done so by severely limiting the ability of owners to recover their

property for personal use; by essentially closing off owners’ ability to convert their properties into

cooperatives or condominiums; by preventing owners from putting their property to the vast

majority of non-residential uses; by disallowing owners from tearing down their buildings without

government approval and without incurring expensive relocation costs; by barring vacancy and

longevity increases and luxury or high-income decontrol; and by making it economically infeasible

for owners to let rent-stabilized units remain vacant. And Defendants have forced owners to renew

rent-stabilized tenancies in perpetuity—with very few exceptions and only at below-market rates

that have been approved by the Rent Guidelines Board. All this constitutes a physical taking by

Defendants.

       267.    Through the Rent Stabilization Laws—particularly the 2019 amendments—

Defendants have destroyed Plaintiffs’ rights to possess (and exclude), use, and dispose of their

property. By giving tenants the right to indefinitely possess owners’ properties, Defendants have

stripped Plaintiffs of their right to exclude. Defendants likewise have denied Plaintiffs their right

to use their property as they see fit; they cannot freely put it to personal use or change the use from

residential rentals. And Defendants have deprived owners of the right to dispose of their property;

Plaintiffs are not free to exit the residential rental marketplace whenever and however they choose.




                                                 101
Defendants’ deprivations of Plaintiffs’ rights to possess (and exclude), use, and dispose of property

constitute physical takings.

        268.    Through the Rent Stabilization Laws—particularly the 2019 amendments—

Defendants have deprived owners of their reversionary right to possess and use their property after

the terms of rental leases expire; this also is a physical taking.

        269.    Defendants have failed to compensate this physical taking. Plaintiffs thus are

entitled to just compensation, including for the lost access to their property and the value of their

lost profits.

        270.    Plaintiffs are likewise entitled to declaratory and injunctive relief on this count

because absent such relief Plaintiffs will continue to suffer irreparable harm caused by the

deprivation of their Constitutional rights.

                            Claim II (Against All Defendants):
            Regulatory Taking (U.S. Const. Amends. V and XIV; 42 U.S.C. § 1983)

        271.    Plaintiffs incorporate by reference the preceding allegations of this complaint.

        272.    Defendants, acting under color of New York law, have caused, and will continue

to cause, Plaintiffs to be deprived of their real property without just compensation in violation of

the Takings Clause of the Constitution.

        273.    By adopting and enforcing the Rent Stabilization Laws—and particularly the 2019

amendments—Defendants have effected an enormous negative economic impact on Plaintiffs,

whose buildings containing rent-stabilized units have plummeted in value and who will experience

significantly lower rates of return on their rent-stabilized units.

        274.    By adopting and enforcing the Rent Stabilization Laws—and particularly the 2019

amendments—Defendants have acted in a manner that is wholly inconsistent with Plaintiffs’

investment-backed expectations: the 2019 amendments have eliminated various ways that property

                                                  102
owners could raise rents, obtain deregulation, and improve their property’s value—in a complete

aberration from any prior statutory scheme.

        275.    By adopting and enforcing the Rent Stabilization Laws—and particularly the 2019

amendments—Defendants have adopted a regulatory scheme that is egregiously extraordinary in

nature: it is tailored only to benefit a subset of tenants while harming a subset of landlords

(including Plaintiffs). What is more, the purported ends of the Rent Stabilization Laws lack the

nexus and rough proportionality necessary to justify them—largely because Plaintiffs’ use of their

properties as residential rentals creates no harms, and in fact reduces the harms that the 2019

amendments are designed to redress.

        276.    For these reasons, Defendants have engaged in a regulatory taking of Plaintiffs’

properties.

        277.    Defendants have failed to compensate this regulatory taking. Plaintiffs thus are

entitled to just compensation, including for the lost access to their property and the value of their

lost profits.

        278.    Plaintiffs are likewise entitled to declaratory and injunctive relief on this count

because absent such relief Plaintiffs will continue to suffer irreparable harm caused by the

deprivation of their Constitutional rights.

                            Claim III (Against All Defendants):
           Confiscatory Taking (U.S. Const. Amends. V and XIV; 42 U.S.C. § 1983)

        279.    Plaintiffs incorporate by reference the preceding allegations of this complaint.

        280.    Defendants, acting under color of New York law, have caused, and will continue

to cause, Plaintiffs to be deprived of their real property at a confiscatory rate in violation of the

Takings Clause of the Constitution.



                                                103
        281.    By adopting and enforcing the Rent Stabilization Laws—and particularly the 2019

amendments—Defendants have made Plaintiffs the equivalent of public utilities by ensuring that

it is practically impossible for Plaintiffs to legally exit the residential rental market.

        282.    By adopting and enforcing the Rent Stabilization Laws—and particularly the 2019

amendments—Defendants have guaranteed that Plaintiffs are unable to receive a just and

reasonable rate of return on their rent-stabilized properties.

        283.    By adopting the Rent Stabilization Laws, Defendants have prevented Plaintiffs

from operating their businesses successfully, maintaining their financial integrity, attracting

capital, and compensating their investors for the risks assumed.

        284.    By adopting the Rent Stabilization Laws, Defendants have disallowed Plaintiffs

from earning a return equal to that generally being made at the same time and in the same general

part of the country on investments in other business undertakings which are attended by

corresponding risks and uncertainties.

        285.    For these reasons, Defendants have engaged in a confiscatory taking of Plaintiffs’

properties.

        286.    Defendants have failed to compensate this confiscatory taking. Plaintiffs are thus

entitled to just compensation, including for the lost access to their property and the value of their

lost profits.

        287.    Plaintiffs are likewise entitled to declaratory and injunctive relief on this count

because absent such relief Plaintiffs will continue to suffer irreparable harm caused by the

deprivation of their Constitutional rights.

                           Claim IV (Against All Defendants):
       Taking For Non-Public Use (U.S. Const. Amends. V and XIV; 42 U.S.C. § 1983)

        288.    Plaintiffs incorporate by reference the preceding allegations of this complaint.

                                                  104
        289.    Defendants, acting under color of New York law, have caused, and will continue

to cause, Plaintiffs’ property to be taken for non-public use.

        290.    For the reasons given in Claim I, Claim II, and Claim III, Defendants have taken

Plaintiffs’ property through the Rent Stabilization Laws.

        291.    Defendants’ taking is not for public use. The amended Rent Stabilization Laws

benefit a particular arbitrary class of individuals (tenants of rent-stabilized apartments) without

regard to need; they are not rationally related to a public purpose; and Kelo v. City of New London,

Conn., 545 U.S. 469 (2005), and its predecessor cases that have broadly expanded the definition

of “public use” were incorrectly decided.

        292.    Plaintiffs are entitled to damages for this unlawful taking that was not for public

use, including for the lost access to their property and the value of their lost profits.

        293.    Plaintiffs are likewise entitled to declaratory and injunctive relief on this count

because absent such relief Plaintiffs will continue to suffer irreparable harm caused by the

deprivation of their Constitutional rights.

                              Claim V (Against All Defendants):
               Due Process Violation (U.S. Const. Amend. XIV; 42 U.S.C. § 1983)

        294.    Plaintiffs incorporate by reference the preceding allegations of this complaint.

        295.    Defendants, acting under color of New York law, have caused, and will continue

to cause, Plaintiffs to be deprived of their due process rights by implementation of the overcharge

provisions in the 2019 amendments.

        296.    By adopting and enforcing the new rent overcharge provisions, Defendants have

(1) extended indefinitely the period for which tenants can raise an overcharge claim; (2) extended

the period of overcharge recovery from four to six years; (3) required courts to examine any

“reasonably necessary” rental history of unlimited duration, including decades before the six-year

                                                  105
recovery window; (4) permitted courts to speculate on the willfulness of any “unexplained

increase” in rents, even if the lack of explanation stems from the landlord’s prior election not to

maintain records outside the four-year window previously required by law; (5) excluded from

consideration of landlord willfulness any evidence of subsequent remedial measures; and (6)

applied each of the prior changes retroactively.

       297.    Taken together, these changes violate Plaintiffs’ procedural due process rights.

Plaintiffs’ interests in avoiding costly litigation, crippling damages, and the loss of their rent-

stabilized properties are substantial interests. Because the rent overcharge provisions are tilted

heavily in favor of tenants and indeed guarantee with absolute certainty that landlords of rent-

stabilized apartments will incur erroneous and unjust judgments for rent overcharges caused solely

by their inability to defend overcharge complaints due to the provisions of the Tenant Protection

Act, owners have been and will continue to be deprived of their property interests without due

process of law. The State’s interest in requiring these procedures is insignificant and substituting

other procedures for them will not place any burden on the State.

       298.    Plaintiffs are entitled to damages for past violations of their due process rights,

including for the value of overcharges penalties and costs and fees spent litigating them that they

were forced to pay and incur due to the 2019 amendments to the rent overcharge provisions.

       299.    Plaintiffs are likewise entitled to declaratory and injunctive relief on this count,

because absent such relief Plaintiffs will continue to suffer irreparable harm caused by the

deprivation of their Constitutional rights.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that the Court:




                                                106
        A.      Declare that the Rent Stabilization Laws in their entirety effect an unlawful physical

taking of private property without just compensation;

        B.      Declare that the 2019 amendments effect an unlawful physical taking of private

property without just compensation;

        C.      Enjoin the application and enforcement of the Rent Stabilization Laws in their

entirety as an unlawful physical taking of private property;

        D.      Enjoin the application and enforcement of the 2019 amendments as an unlawful

physical taking of private property;

        E.      Award Plaintiffs just compensation for the unlawful physical takings in an amount

to be proven at trial;

        F.      Declare that the Rent Stabilization Laws in their entirety effect an unlawful

regulatory taking of private property without just compensation;

        G.      Declare that the 2019 amendments effect an unlawful regulatory taking of private

property without just compensation;

        H.      Enjoin the application and enforcement of the Rent Stabilization Laws in their

entirety as an unlawful regulatory taking of private property;

        I.      Enjoin the application and enforcement of the 2019 amendments as an unlawful

regulatory taking of private property;

        J.      Award Plaintiffs just compensation for the unlawful regulatory takings in an

amount to be proven at trial;

        K.      Declare that the Rent Stabilization Laws in their entirety effect an unlawful

confiscatory taking of private property without just compensation;




                                                 107
       L.      Declare that the 2019 amendments effect an unlawful confiscatory taking of private

property without just compensation;

       M.      Enjoin the application and enforcement of the Rent Stabilization Laws in their

entirety as an unlawful confiscatory taking of private property;

       N.      Enjoin the application and enforcement of the 2019 amendments as an unlawful

confiscatory taking of private property;

       O.      Award Plaintiffs just compensation for the unlawful confiscatory takings in an

amount to be proven at trial;

       P.      Declare that the Rent Stabilization Laws in their entirety effect an unlawful taking

of private property for purposes other than public use;

       Q.      Declare that the 2019 amendments effect an unlawful taking of private property for

purposes other than public use;

       R.      Enjoin the application and enforcement of the Rent Stabilization Laws in their

entirety as an unlawful taking of private property for purposes other than public use;

       S.      Enjoin the application and enforcement of the 2019 amendments an unlawful taking

of private property for purposes other than public use;

       T.      Award Plaintiffs damages in an amount to be proven at trial for the unlawful taking

of private property for purposes other than public use;

       U.      Declare that the rent overcharge provisions of the 2019 amendments violate

procedural due process;

       V.      Enjoin the application and enforcement of the rent overcharge provisions of the

2019 amendments as an unlawful violation of procedural due process;




                                               108
       W.      Award Plaintiffs damages in an amount to be proven at trial for the unlawful

deprivation of their procedural due process rights through the rent overcharge provisions of the

2019 amendments;

       X.      Award Plaintiffs their reasonable fees, costs, expenses, and disbursements,

including attorneys’ fees, associated with this action; and

       Y.      Grant Plaintiffs such other relief as may be just and proper.




Dated: February 6, 2020                               Respectfully submitted,

 Todd A. Rose†                                        Charles J. Cooper*
 Paul Coppe (PC9245)                                  David H. Thompson†
 David P. Haberman (DPH6629)                          Peter A. Patterson†
 ROSE & ROSE                                          Brian W. Barnes†
 291 Broadway, 13th Floor                             Nicole Frazer Reaves†
 New York, NY 10007                                   COOPER & KIRK, PLLC
 (212) 349-3366                                       1523 New Hampshire Avenue, NW
 trose@roseandroselaw.com                             Washington, DC 20036
                                                      (202) 220-9600
 Attorneys for Plaintiffs                             ccooper@cooperkirk.com

                                                      Attorneys for Plaintiffs

* Motion to proceed pro hac vice filed simultaneously with this Complaint.
†
  Motion to proceed pro hac vice forthcoming.




                                                109
